 

Exhibit 10.1

 

BASIC LEASE INFORMATION

 

Date:        June 10, 2016

 

Tenant: ITEX CORPORATION, a Nevada corporation     Tenant Address: 15900 SE
Eastgate Way, Suite 100, Bellevue, Washington 98008     Tenant Address   For
Official Notices: Until the Term Commencement Date:         Attn:  Steve White &
Rob Benson, ITEX Corporation   3326 – 160th Avenue SE, Suite 100, Bellevue,
WA  98008       After the Term Commencement Date:  At the Premises     Landlord:
EASTGATE BELLEVUE HOLDINGS, LLC, a Delaware limited liability company    
Landlord Address: Clarion Partners, LLC, 1440 New York Avenue NW, Suite 200,
Washington, DC 20005, Attention:  Robert D. Greer, Jr.     With a copy to:
Clarion Partners, LLC, 601 S. Figueroa St., Suite 3400, Los Angeles, California
90017, Attention:  Asset Manager     Leased Premises: Approximately 3,379
rentable square feet on the first (1st) floor of the Building, as more
particularly described on Exhibit A attached hereto, commonly known as Suite 100
of the Building     Net Rentable Area: 3,379 rentable square feet     Rent  
Commencement Date: See Section 1.30     Term: Sixty-six (66) full calendar
months.     Scheduled   Term Commencement   Date: September 15, 2016 (see
Section 1.31)     Scheduled Term   Expiration Date: March 31, 2022     Base
Rent: Tenant shall pay Base Rent during the term according to the following
schedule:

 



 

 

 

Months of Term  Annual Rate P/S/F   Monthly Base Rent  1-18*  $23.50** 
$6,617.21** 19-30  $24.50   $6,898.79  31-42  $25.50   $7,180.38  43-54 
$26.50   $7,461.96  55-66  $27.50   $7,743.54 

 

  *Plus any partial month if the Rent Commencement Date is not the first day of
the month.   **Subject to abatement as set forth in Section 3.03.

 

Base Rent shall be payable as provided in Section 3.03.

 

Tenant’s   Proportionate Share: Building Expense Pool:  4.97% (based upon 67,923
square feet of Net Rentable Area in the Building).       Project Expense
Pool:   2.35% (based upon 143,724 square feet of Net Rentable Area in the
Project).   See Section 1.39     Security Deposit: $20,000.00.

 



 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 Definitions 1       1.01 “Additional Rent” 1       1.02
“Affiliate” 1       1.03 “Base Rent” 1       1.04 “Base Tenant Improvements” 1  
    1.05 “Basic Operating Cost” 1       1.06 “Basic Operating Cost Adjustment” 1
      1.07 “Basic Services” 1       1.08 “BOMA Standard” 1       1.09 “Building”
1       1.10 “Building Standard Rate” 1       1.11 “Common Areas” 1       1.12
“Comparable Building” 2       1.13 “Comparable Space” 2       1.14 “Contest
Period” 2       1.15 “Estimated Basic Operating Cost” 2       1.16 “Extra
Services” 2       1.17 “Fair Market Rent” 2       1.18 “Gross Rent” 2       1.19
“Hazardous Material” 2       1.20 “Hazardous Materials Claims” 2       1.21
“Hazardous Materials Laws” 2       1.22 “Leased Premises” 2       1.23 “Net
Rentable Area” 3       1.24 “Normal Business Hours” 3       1.25 “Objection
Notice” 3       1.26 “Parent Entity” 3       1.27 “Permitted Use” 3       1.28
“Project” 3       1.29 “Rent” 3       1.30 “Rent Commencement Date” 3       1.31
“Scheduled Term Commencement Date” 3       1.32 “Security Deposit” 3       1.33
“Service Animals” 4       1.34 “Substantially Completed” 4

 



 i 

 

 

TABLE OF CONTENTS

 

    Page       1.35 “Successor” 4       1.36 “Tenant Delay” 4       1.37 “Tenant
Extra Improvements” 4       1.38 “Tenant Improvements” 4       1.39 “Tenant’s
Proportionate Share” 4       1.40 “Term” 4       1.41 “Term Commencement Date” 4
      1.42 “Term Expiration Date” 4       Article 2 Leased Premises 4       2.01
Lease 4       2.02 Landlord’s Reserved Rights 5       Article 3 Term, Use, Rent
and Basic Operating Cost 5       3.01 Term 5       3.02 Use 5       3.03 Payment
of Base Rent and Tenant’s Proportionate Share of Estimated Basic Operating Cost
5       3.04 Net Lease 6       3.05 Basic Operating Cost 6       3.06
Computation of Basic Operating Cost Adjustment 9       3.07 Tenant’s Right to
Inspect Records 9       Article 4 Landlord Covenants 10       4.01 Basic
Services 10       4.02 Extra Services 12       4.03 Window Coverings 12      
4.04 Graphics and Signage 12       4.05 Repair Obligation 12       4.06 Quiet
Enjoyment 13       Article 5 Tenant Covenants 13       5.01 Taxes on Personal
Property and Tenant Extra Improvements 13       5.02 Repairs by Tenant 13      
5.03 Waste or Damage 13       5.04 Assignment or Sublease 13       5.05
Alterations, Additions, Improvements 15       5.06 Liens 16       5.07
Compliance with Laws and Insurance Standards 16       5.08 Entry for Repairs,
Inspection, Posting Notices, Etc. 16

 



 ii 

 

 

TABLE OF CONTENTS

 

    Page       5.09 No Nuisance 16       5.10 Subordination, Nondisturbance,
Attornment 17       5.11 Estoppel Certificate 17       5.12 Tenant’s Remedies 17
      5.13 Rules and Regulations 17       5.14 Prohibition and Indemnity with
Respect to Hazardous Material 18       5.15 Surrender of Leased Premises on
Termination 18       5.16 Security Deposit 19       5.17 Executive Order 13224
20       Article 6 Condition and Operation of Building 20       6.01 Exhibit B
Controls 20       6.02 Alteration of Building 20       Article 7 Casualty,
Eminent Domain and Miscellaneous Matters 20       7.01 Landlord’s Casualty
Insurance 20       7.02 Tenant's Liability Insurance. 21       7.03 Tenant’s
Contractor's Insurance 22       7.04 Indemnity and Exoneration 23       7.05
Waiver of Subrogation Rights 24       7.06 Condemnation and Loss or Damage 24  
    7.07 Damage and Destruction 24       7.08 Default by Tenant 25       7.09
Landlord’s Default 27       7.10 No Waiver 28       7.11 Holding Over 28      
7.12 Attorneys’ Fees 28       7.13 Amendments 28       7.14 Transfers by
Landlord 29       7.15 Severability 29       7.16 Notices 29       7.17 No
Option 29       7.18 Integration 29       7.19 Quitclaim 29       7.20 No
Easement for Light, Air and View 29       7.21 No Merger 29       7.22
Memorandum of Lease 29

 



 iii 

 

 

TABLE OF CONTENTS

 

    Page       7.23 Survival 29       7.24 Financial Statements 30       7.25 No
Joint Venture 30       7.26 Successors and Assigns 30       7.27 Applicable Law
30       7.28 Force Majeure 30       7.29 Time of the Essence 30       7.30
Brokerage Commissions 30       7.31 Third Party Utilities Providers - Landlord
31       7.32 Third Party Utilities Providers – Tenant 31       7.33 Building
Planning 31       7.34 ADA Compliance 32       7.35 Parking 32       7.36 Option
to Extend 32       7.37 Energy Data 34

 

EXHIBITS

 

  LEASED PREMISES SPACE PLAN A         INITIAL IMPROVEMENT OF THE LEASED
PREMISES B         BUILDING RULES AND REGULATIONS C         MEMORANDUM FOR TERM
AND RENT COMMENCEMENT D         ENERGY DATA E

 



 iv 

 

 

This Lease is made and entered into as of the date specified in the Basic Lease
Information Sheet attached hereto and incorporated herein by this reference, by
and between EASTGATE BELLEVUE HOLDINGS, LLC, a Delaware limited liability
company (“Landlord”), and the Tenant identified in the Basic Lease Information
Sheet.

 

IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS CONTAINED IN THIS LEASE,
THE PARTIES HEREBY AGREE AS FOLLOWS:

 

Article 1

 

Definitions

 

Certain terms used in this Lease and the Exhibits hereto shall have the meaning
set forth below for each such term. Certain other terms shall have the meaning
set forth elsewhere in this Lease and the Exhibits hereto.

 

1.01         “Additional Rent” shall mean all obligations of Tenant hereunder,
other than the obligation for payment of Gross Rent.

 

1.02         “Affiliate” shall mean any corporation, partnership or limited
liability company which directly or indirectly controls or is controlled by or
is under common control with Tenant (for this purpose, “control” shall mean the
possession, directly or indirectly, of both the power to direct or cause the
direction of the management and policies of the entity, whether through the
ownership of voting securities or partnership shares or by contract or
otherwise, when combined with the ownership, directly or indirectly, of not less
than fifty percent (50%) of all classes of the then outstanding stock, if the
entity is a corporation, or of fifty percent (50%) of all classes of the profit
interests, if the entity is a partnership or a limited liability company), not
including any such entity that becomes an Affiliate by virtue of being a
Successor.

 

1.03         “Base Rent” shall mean the Base Rent set forth in the Basic Lease
Information.

 

1.04         “Base Tenant Improvements” shall have the meaning given in Exhibit
B.

 

1.05         “Basic Operating Cost” shall have the meaning given in Section
3.05.

 

1.06         “Basic Operating Cost Adjustment” for any calendar year shall mean
the difference, if any between Estimated Basic Operating Cost and actual Basic
Operating Cost for that calendar year.

 

1.07         “Basic Services” shall mean the services provided pursuant to
Section 4.01.

 

1.08         “BOMA Standard” shall mean the Standard Method for Measuring Floor
Area in Office Buildings ANSI/BOMA Z65.1-2010, Method A, or any successor
thereto.

 

1.09         “Building” shall mean all of the improvements, commonly known as
“Building B” of the Eastgate Office Center, with an address of 15900 SE Eastgate
Way, Bellevue, Washington.

 

1.10         “Building Standard Rate” means the reasonable rate charged by
Landlord to tenants of the Building for any item of Extra Services or any
services in excess of the minimum services Landlord is obligated to provide
under this Lease, which may include a component of administrative fee. The
current Building Standard Rate for after-hours HVAC is $50.00 per hour per
floor.

 

1.11         “Common Areas” shall mean the total square footage of areas of the
Building and Project devoted to non-exclusive uses such as lobbies, fire
vestibules, rest rooms, mechanical areas, tenant and ground floor corridors,
elevator foyers, electrical and janitor closets, ground floor lobbies, telephone
and equipment rooms, and other similar facilities maintained for the benefit of
Building and Project tenants and invitees, and other areas of the Building and
Project defined and identified as “Building Common Area” in the BOMA Standard,
as measured in accordance with the BOMA Standard.

 



 -1- 

 

 

1.12         “Comparable Building” shall mean a first class low-rise office
building in comparable condition, with comparable amenities, located in
Bellevue, Washington, along the I-90 corridor.

 

1.13         “Comparable Space” shall mean a comparable amount of office space,
with at least comparable views and other amenities, located on the same floor or
higher in the Building, or in the case of space not in the Building, space in
such other building on the same floor or higher as the space in question in the
Building, with at least comparable views and amenities.

 

1.14         “Contest Period” will have the meaning ascribed in Section 3.07.

 

1.15         “Estimated Basic Operating Cost” for any calendar year shall mean
Landlord’s estimate of Basic Operating Cost for the applicable calendar year.

 

1.16         “Extra Services” means the services Landlord shall provide under
Section 4.02 of this Lease.

 

1.17         “Fair Market Rent” shall mean the base rent per square foot,
including all escalations, including any adjustment for tenant improvement
allowances or other concessions, as of the commencement of the term in question,
charged to tenants for leases of a comparable term for Comparable Space in the
Building and Comparable Buildings, as may be adjusted pursuant to the final
sentence of this paragraph, as reasonably determined by Landlord. Such
comparison shall take into consideration the provisions of this Lease and any
leases in such Comparable Buildings regarding payment of Basic Operating Cost
(i.e., “net” vs. “gross” or “base year”) and the base rent per square foot for
such Comparable Space shall be adjusted as appropriate to reflect any difference
in the payment of Basic Operating Cost.

 

1.18         “Gross Rent” shall mean the total of Base Rent and Tenant’s
Proportionate Share of Estimated Basic Operating Cost.

 

1.19         “Hazardous Material” shall mean any (A) oil, flammable substances,
explosives, radioactive materials, hazardous wastes or substances, toxic wastes
or substances or any other wastes, materials or pollutants which (1) pose a
hazard to the Project or to persons on or about the Project or (2) cause the
Project to be in violation of any Hazardous Materials Laws; (B) asbestos in any
form, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, or
radon gas; (C) chemical, material or substance defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” or “toxic substances”
or words of similar import under any applicable local, state or federal law or
under the regulations adopted or publications promulgated pursuant thereto,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601, et seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. 1801, et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251, et seq.;
(D) other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or may or could pose a hazard
to the health and safety of the occupants of the Project or the owners and/or
occupants of property adjacent to or surrounding the Project, or any other
Person coming upon the Project or adjacent property; and (E) other chemicals,
materials or substances which may or could pose a hazard to the environment.

 

1.20         “Hazardous Materials Claims” shall mean any enforcement, cleanup,
removal, remedial or other governmental or regulatory actions, agreements or
orders instituted pursuant to any Hazardous Materials Laws; and any claims made
by any third party against Landlord, Tenant or the Project relating to damage,
contribution, cost recovery compensation, loss or injury resulting from the
presence, release or discharge of any Hazardous Materials.

 

1.21         “Hazardous Materials Laws” shall mean any federal, state or local
laws, ordinances, regulations or policies relating to the environment, health
and safety, and Hazardous Materials (including, without limitation, the use,
handling, transportation, production, disposal, discharge or storage thereof) or
to industrial hygiene or the environmental conditions on, under or about the
Project, including, without limitation, soil, groundwater and indoor and ambient
air conditions.

 

1.22         “Leased Premises” shall mean the floor area more particularly shown
on the Exhibit A floor plan attached hereto, containing the Net Rentable Area
specified on the Basic Lease Information sheet.

 



 -2- 

 

 

1.23         “Net Rentable Area” shall mean the area or areas of space within
the Project measured in accordance with the BOMA Standard for the measurement of
“Rentable Area” including any share of the Common Areas allocated to the
Rentable Area in accordance with the BOMA Standard. The Net Rentable Area in the
Leased Premises has been calculated on the basis of the foregoing definition and
is hereby stipulated for all purposes hereof to be the amount stated on the
Basic Lease Information sheet, subject to the provisions of the following
paragraph.

 

Landlord and Tenant acknowledge and agree that the Net Rentable Area of the
Leased Premises may be re-measured by Landlord’s design professional(s) within
ninety (90) days after the Rent Commencement Date. Any such re-measurement shall
be in accordance with the BOMA Standard and shall be conclusive and binding on
the parties. Any change in the Net Rentable Area of the Leased Premises in
accordance with the foregoing shall be retroactively effective as of the Rent
Commencement Date and all numbers, percentages and figures set forth in this
Lease (including Base Rent and Tenant’s Proportionate Share) shall be revised to
reflect such changed Net Rentable Area of the Leased Premises retroactively
effective as of the Rent Commencement Date. In the event of any re-measurement
pursuant to this paragraph, Landlord and Tenant will execute, at Landlord’s
option, either a letter agreement or an amendment to this Lease to reflect such
change.         

 

1.24         “Normal Business Hours” shall mean the hours of 7:00AM to 6:00PM on
weekdays, and 8:00AM to 1:00PM on Saturdays, excluding, however Sundays and
legal holidays.

 

1.25         “Objection Notice” has the meaning ascribed in Section 3.07.

 

1.26         “Parent Entity” shall mean any corporation, partnership or limited
liability company owning, directly or indirectly, not less than fifty percent
(50%) of all classes of the then outstanding stock of Tenant, if Tenant is a
corporation, or fifty percent (50%) of all classes of the profit interests in
Tenant, if Tenant is a partnership or a limited liability company, not including
any such entity that becomes a Parent Entity by virtue of being a Successor.

 

1.27         “Permitted Use” shall mean (unless further limited by definition on
the Basic Lease Information Sheet) corporate, executive and professional office
use in the Leased Premises of a kind appropriate in a building of the type,
quality and character of the Building and other tenancies in the Building;
provided, however, that Permitted Use shall not include: (A) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (B) offices or agencies of any foreign government or political
subdivision thereof; (C) offices of any health care professionals or service
organization; (D) schools or other training facilities; (E) retail or restaurant
uses; or (F) communications firms such as radio and/or television stations or
any other use, the primary business of which is to transmit communications
signals from the Building.

 

1.28         “Project” shall mean the two (2) building project known as
“Eastgate Office Center” consisting of the Building, the building located at
15800 SE Eastgate Way, Bellevue, Washington (the “Building A”) and the real
property on which the Building and Building A are located.

 

1.29         “Rent” shall mean Gross Rent plus Additional Rent comprising all of
Tenant’s monetary obligations arising under this Lease.

 

1.30         “Rent Commencement Date” shall mean the earlier of: (i) the date
that the Leased Premises is Substantially Completed, or would have been
Substantially Completed but for Tenant Delay; or (ii) the date upon which Tenant
commences to conduct business operations from the Leased Premises. Tenant shall,
within ten (10) days after request by Landlord, execute a memorandum in the form
of Exhibit D confirming the Term Commencement Date, the Rent Commencement Date
and the Term Expiration Date.

 

1.31         “Scheduled Term Commencement Date” shall mean the Scheduled Term
Commencement Date specified on the Basic Lease Information sheet (See Section
1.41).

 

1.32         “Security Deposit” shall mean any amount specified on the Basic
Lease Information sheet paid by Tenant to Landlord, to be held pursuant to
Section 5.16.

 



 -3- 

 

 

1.33         “Service Animals” shall mean any guide dog, signal dog, or other
animal individually trained to provide assistance to an individual with a
disability.

 

1.34         “Substantially Completed” or “Substantial Completion” shall have
the meaning given in Exhibit B.

 

1.35         “Successor” shall mean: (A) a corporation into which or with which
Tenant, its corporate successors or assigns, is merged or consolidated in
accordance with the applicable statutory provisions for merger or consolidation
of corporations, but only if, by operation of law or by effective provisions
contained in the instruments of merger or consolidation, the liabilities and
obligations of the corporations participating in such merger or consolidation
are assumed by the corporation surviving the merger or created by such
consolidation and if the corporation surviving the merger intends to continue to
operate the business of Tenant in the Leased Premises; (B) any partnership or
limited liability company into which Tenant is merged in accordance with the
applicable statutory provisions for the merger of partnerships or limited
liability companies, but only if the surviving entity intends to continue to
operate the business of Tenant in the Leased Premises; or (C) any corporation,
partnership or limited liability company acquiring the leasehold interest of
Tenant under this Lease and substantially all of the other property and assets
of Tenant or its Successor, but only if such entity intends to continue to
operate the business of Tenant in the Leased Premises. Acquisition by Tenant or
its successors of substantially all of the assets, together with the assumption
of all or substantially all of the obligations and liabilities of any
corporation, shall be deemed a merger of such corporation into Tenant for
purposes of this Lease.

 

1.36         “Tenant Delay” shall have the meaning given in Exhibit B.

 

1.37         “Tenant Extra Improvements” shall mean the Improvements, as defined
in, and to be construction pursuant to, Exhibit B.

 

1.38         “Tenant Improvements” shall mean the Base Tenant Improvements and
Tenant Extra Improvements (if any) installed or to be installed for Tenant
pursuant to Exhibit B.

 

1.39         “Tenant’s Proportionate Share” shall be (A) calculated based on the
percentage that the Net Rentable Area of the Leased Premises bears to the total
Net Rentable Area of the Building, with respect to the items of Basic Operating
Cost included in the Building Expense Pool, and (B) calculated based on the
percentage that the Net Rentable Area of the Leased Premises bears to the total
Net Rentable Area of the Project, with respect to the items of Basic Operating
Cost included in the Project Expense Pool.

 

1.40         “Term” shall mean the period from the Term Commencement Date that
ends on the Term Expiration Date, subject to earlier termination pursuant to the
provisions hereof.

 

1.41         “Term Commencement Date” shall mean the Rent Commencement Date.
Tenant shall confirm the Term Commencement Date pursuant to Section 1.30 hereof.

 

1.42         “Term Expiration Date” shall mean a date occurring a number of
months or years specified as the “Term” in the Basic Lease Information from the
Term Commencement Date (however, if the Term Commencement Date is not the first
day of the month, such number of months or years shall be measured from the
first day of the month following the month in which the Term Commencement Date
occurs), unless sooner terminated pursuant to the terms of this Lease. The Term
Expiration Date will be set forth on the memorandum to be executed between
Tenant and Landlord pursuant to Section 1.30 (Exhibit D).

 

Article 2

 

Leased Premises

 

2.01         Lease. Landlord leases to Tenant and Tenant leases from Landlord
the Leased Premises for the Term, upon all of the terms, covenants and
conditions set forth herein. In addition, Landlord grants to Tenant a right
appurtenant to its Lease of the Leased Premises to use, on a non-exclusive basis
and in common with other tenants, the Common Areas.

 



 -4- 

 

 

2.02         Landlord’s Reserved Rights. Landlord reserves from the leasehold
estate hereunder (A) all exterior walls and windows bounding the Leased
Premises, and all space located within the Leased Premises for conduits,
electric and all other utilities, air-conditioning, sinks or other Building
facilities that do not constitute Tenant Extra Improvements or are not included
in the Net Rentable Area of the Leased Premises or are “Common Areas” under the
BOMA Standard, the use thereof and access thereto through the Leased Premises
for operation, maintenance, repair or replacement thereof, and (B) the right
from time to time, without unreasonable interference with Tenant’s use, to
install, remove or relocate any of the foregoing for service to any part of the
Building to locations that will not materially interfere with Tenant’s use of
the Leased Premises, to make alterations or additions to and to build additional
stories on the Building, to alter or relocate any Common Area facility or any
other common facility, and to make changes or alterations therein or
enlargements thereof. Subject to the rights of Tenant specified in this Lease,
Landlord shall have the sole and exclusive right to possession and control of
the Common Areas and all other public areas of the Project.

 

Article 3

 

Term, Use, Rent and Basic Operating Cost

 

3.01         Term. The Term shall commence upon the Term Commencement Date and
shall continue in full force for the Term. The Term shall, for the purposes of
calculating the duration thereof be deemed to commence on the Rent Commencement
Date and Tenant’s right to occupy the Leased Premises shall also begin on the
Rent Commencement Date (subject to the early access provisions of Exhibit B).
Landlord shall have no liability to Tenant for any delay in the occurrence of
the Rent Commencement Date, nor shall Tenant have the right to terminate this
Lease on account of any such delay. If Tenant shall enter the Leased Premises at
any time prior to the Rent Commencement Date, such entry shall be subject to the
terms and conditions of this Lease. Tenant hereby agrees to accept possession of
the Leased Premises in their condition as of the Rent Commencement Date, “as
is,” and in their current condition, subject to all latent or patent defects,
and Landlord shall have no obligation to make any improvements in the Leased
Premises or for the benefit thereof, other than to (A) complete the Tenant
Improvements, if any, provided in Exhibit B hereto, and (B) correct any latent
defects in the Leased Premises and/or the Tenant Improvements discovered by
Tenant and of which Tenant has provided written notice to Landlord within twelve
(12) months following the Rent Commencement Date (which latent defects shall be
remedied by Landlord at Landlord’s sole cost and expense, as Tenant’s sole
remedy for such defect(s)). Tenant acknowledges that Landlord has not made, nor
has Tenant relied on any representation or warranty of Landlord as to the
suitability of the Leased Premises for any particular use, including, without
limitation, any use contemplated by Tenant or the Permitted Use, and that Tenant
has made its own investigation as to such matters.         

 

3.02         Use. Tenant shall use the Leased Premises solely for the Permitted
Use and for no other use or purpose, except as permitted by Landlord pursuant to
Landlord’s written consent, which consent shall not be unreasonably withheld.

 

3.03         Payment of Base Rent and Tenant’s Proportionate Share of Estimated
Basic Operating

Cost. Tenant shall pay the Gross Rent and Additional Rent in the manner
hereinafter set forth.

 

(A)         Commencing on the Rent Commencement Date, but subject to Section
3.03(C) below, Tenant shall pay Base Rent on the first day of each calendar
month during the Term and any extensions or renewals thereof, in advance.

 

Notwithstanding anything to the contrary contained herein and provided that
Tenant is not in default under this Lease, Landlord hereby agrees to abate
Tenant’s obligation to pay monthly Base Rent for the first (1st) six (6) full
calendar months of the initial Term. During such abatement period, Tenant shall
still be responsible for the payment of all of its other monetary obligations
under this Lease. In the event of a default by Tenant under the terms of this
Lease that results in early termination pursuant to the provisions of Section
7.08(B)(1) of this Lease, then as a part of the recovery set forth in Section
7.08(B)(3) of this Lease, Landlord shall be entitled to the recovery of the
unamortized portion of the monthly Base Rent abated under the provisions of this
paragraph, with amortization calculated on a straight line basis utilizing a
sixty-six (66) month amortization schedule commencing as of the Rent
Commencement Date.

 



 -5- 

 

 

(B)         Tenant shall make a monthly payment in the amount of one twelfth
(1/12th) of Tenant’s Proportionate Share of Estimated Basic Operating Cost for
any full calendar year of the Term hereof, together with each payment of Base
Rent required hereunder. For the first calendar year in which the Term
Commencement Date shall occur, if such year shall not be a full calendar year,
such amount shall be the in the amount specified by Landlord which shall be
based on Tenant’s Proportionate Share of Estimated Basic Operating Cost for such
calendar year computed in accordance with the Lease, and the number of months in
the Term contained in such year. On or before the first day of each calendar
year following the initial calendar year in which the Term Commencement Date
shall occur, or as soon as practicable after the first day of such calendar
year, Landlord shall give to Tenant notice of the Estimated Basic Operating Cost
payable by Tenant for such calendar year. On or before the first day of each
month during each such calendar year, together with the payments of Base Rent
owing hereunder, Tenant shall pay to Landlord one-twelfth (1/12th) of Tenant’s
Proportionate Share of the Estimated Basic Operating Cost for such year;
provided, however, that if Landlord’s notice is not given prior to the first day
of any calendar year, Tenant shall continue to pay Tenant’s Proportionate Share
of the Estimated Basic Operating Cost on the basis of the prior year’s estimate
until the month following the month in which Landlord’s notice is given. If
there shall be any increase in Estimated Basic Operating Cost pursuant to such
estimate, Tenant shall, together with such initial payment, pay the difference
between any amount paid as Tenant’s Proportionate Share of Estimated Basic
Operating Cost based on the prior year’s estimate and the amount actually owing
for the relevant year, based on any revised estimate, which shall be effective
as of January 1 of such year.

 

Tenant’s Proportionate Share of the Estimated Basic Operating Cost for 2016 is
currently estimated to be $9.25 per square foot of Net Rentable Area in the
Leased Premises per year; however, the foregoing is only an estimate based on
Landlord’s current actual knowledge, may be incomplete, and may be subject to
increase or decrease based on factors that are not controllable by Landlord. No
reliance should be assumed or taken by Tenant on the forgoing estimate and such
estimate shall in no way limit Tenant’s Proportionate Share of the Estimated
Basic Operating Cost payable for any period.

 

(C)         Rent shall be payable without demand, except as specified in this
Lease, and without reduction or abatement and without counterclaim or setoff, at
the address specified on the Basic Lease Information sheet or at such other
address as may be designated by Landlord in the manner provided for giving
notice under Section 7.16 hereof. If the Rent Commencement Date occurs on other
than the first day of a month, then Gross Rent provided for such partial month
shall be prorated on a daily basis and the prorated installment shall be paid on
the first day of the calendar month next succeeding the month in which the Rent
Commencement Date occurs, together with the other amounts payable on that day.
If the Term Expiration Date occurs on other than the last day of a calendar
month, then Gross Rent provided for such partial month shall be prorated and the
prorated installment shall be paid on the first day of the calendar month
preceding the date of termination.

 

3.04         Net Lease. This is a Net Lease. Rent shall be paid to Landlord
absolutely net of all costs and expenses incurred by Tenant in connection with
its occupancy of the Leased Premises. The provisions for payment of Basic
Operating Cost by means of periodic payment of Tenant’s Proportionate Share of
Estimated Basic Operating Cost and the Basic Operating Cost Adjustment are
intended to pass through to Tenant and reimburse Landlord for Tenant’s
Proportionate Share of all costs and expenses incurred by Landlord and/or
chargeable to Tenant under this Lease of the nature described in Section 3.05.

 

3.05         Basic Operating Cost.

 

(A)         Basic Operating Cost shall mean all expenses and costs (but not
specific costs that are separately billed to and paid by specific tenants) of
every kind and nature that Landlord shall pay or incur or become obligated to
pay or incur (including, without limitation, costs incurred by managers and
agents that are reimbursed by Landlord) because of or in connection with the
management, maintenance, preservation, ownership and operation of the Project
and its supporting facilities directly servicing the Project including, but not
limited to the following:

 

(1)         Wages, salaries and reimbursable expenses and benefits of all
on-site and off-site employees (at or below the level of property manager)
engaged in the operation, maintenance and security of the Project and the direct
costs of training such employees, including amounts allocable to services
rendered by the employees at a position of building manager and below. To the
extent the foregoing amount includes any costs for off-site employees who render
services to the Building or Project and other properties of Landlord, Landlord
shall make a reasonable allocation of such costs based on the amount of time
Landlord reasonably estimates such employees expend on their duties in providing
services relating to the Building or Project as opposed to other buildings or
projects of Landlord.

 



 -6- 

 

 

(2)         Costs of the property manager’s office and office operation,
including, without limitation, the imputed rental value of the management/rental
office in the Project, as may be adjusted from time to time to reflect the Fair
Market Rent attributable to such space and utilities and other Project services
reasonably allocated to such space, office supplies and other consumables, and
local and long distance telephone and telecommunications costs incurred by
and/or allocated to such office.

 

(3)         All supplies, materials and rental equipment used in the operation
and maintenance of the Project, including, without limitation, temporary lobby
displays and events, the cost of erecting, maintaining and dismantling art work
and similar decorative displays commensurate with operation of a first-class
office building.

 

(4)         Utilities, including, without limitation, water, power, gas, sewer,
waste disposal, communication and cable TV facilities, heating, cooling,
lighting and ventilation of the Project.

 

(5)         All maintenance, janitorial and service agreements for the Project
and the equipment therein, including, but not limited to, alarm service, window
cleaning, elevator maintenance, and maintenance and repair of sidewalks,
landscaping, Common Areas (including, without limitation the cargo
delivery/loading area) and Project exterior and service areas.

 

(6)         A management cost recovery, either for the amount actually paid to
any third party management company that Landlord may retain to collect rentals
from the Project and/or manage the Project, or, if Landlord does not retain such
third party manager, in the amount reasonably determined by Landlord based on a
percentage of revenue from the Project or such other reasonable basis as
Landlord shall determine that is reasonably competitive with amounts typically
charged by other landlords of Comparable Buildings.

 

(7)         Legal, accounting, engineering and other professional services
related to the Project, including, but not limited to, the costs of accountants
who may audit or determine Basic Operating Cost and the costs of all consultants
retained in connection with the management, upgrade, maintenance, preservation
ownership, construction and operation of the Project, including, without
limitation, engineering consultants, insurance consultants and other providers
of professional services.

 

(8)         All insurance premiums and costs, including but not limited to, the
premiums and cost of fire, casualty, liability, rental loss and earthquake
insurance applicable to the Project and Landlord’s personal property used in
connection therewith (and all amounts paid as a result of loss sustained that
would be covered by such policies but for “deductible” or self-insurance
provisions); provided, however, that Tenant acknowledges that Landlord may but
shall not be obligated to, carry earthquake insurance, and provided further that
this provision shall in no event be construed to require Landlord to carry any
specific coverages, unless expressly required by this Lease.

 

(9)         The cost of repairs, replacements, upgrades, general maintenance and
improvements, of the Project or any portion thereof, including, without
limitation, repairs, replacements, upgrades or improvements that (i) are
required to comply with any law, rule, regulation or ordinance or governmental
requirement enacted after the Term Commencement Date or the requirements of any
insurer or lender of Landlord, (ii) which, in Landlord's good faith
determination, are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Project that are anticipated to
result in savings (over the useful life of such improvement) that justify (in
Landlord's good faith determination) the cost of such improvements, or (iii) are
improvements to repair or replace damage caused by normal wear and tear on the
Project. If any item of expenditure of the type described in this subparagraph
(9) is not an “expense” under Generally Accepted Accounting Principles, Landlord
shall amortize the amount of such expenditure over the anticipated useful life
of any such repair or replacement. Notwithstanding the foregoing, however,
Landlord may treat as expenses (chargeable in the year incurred) and not as
capital items, costs that would otherwise constitute capital items but are
cumulatively less than two percent (2%) of Estimated Basic Operating Cost for
the year in question. The amount charged as amortization under this subparagraph
(9) shall include a reasonable interest factor, as reasonably determined by
Landlord (and in no event in excess of the greater of (A) the average prime loan
rate published by the board of governors of the Federal Reserve System of the
United States, as the same may change from time to time, plus four (4)
percentage points per annum, or (B) eight percent (8%) per annum), to compensate
Landlord for the cost of financing the relevant improvements over the relevant
amortization period. Notwithstanding anything to the contrary contained in this
subparagraph (9), in no event will any expenditures of the nature described in
this subparagraph (9) that are paid in full directly by Tenant, another tenant
or tenants of the Project, or any third party, or that are expended by Landlord
solely for the benefit of any tenant or proposed tenant of the Project other
than Tenant, or solely for the benefit of Tenant (including any amounts paid on
account of tenant improvements under a lease of the Project) be included in
Basic Operating Cost.

 



 -7- 

 

 

(10)        All real estate or personal property taxes, possessory interest
taxes, business or license taxes or fees, service payments in lieu of such taxes
or fees, annual or periodic license or use fees, including, but not limited to,
all of the following: (a) all real estate taxes and assessments, and all other
taxes relating to, or levied, assessed or imposed on, the Project, or any
portion thereof, or interest therein, including, without limitation, any
increase in such taxes arising as a result of any sale, lease or other transfer
of the Project and/or any transfer of any ownership or equity interest in the
entity comprising Landlord; (b) all taxes, assessments, charges, levies, fees,
excises or penalties, general and special, levied upon, measured by or
attributable to Landlord’s equipment, furniture, fixtures and other property
located in, or used in connection with, the Project, or levied upon, measured by
or reasonably attributable to the cost or value of any of the foregoing; (c) all
other taxes, assessments, charges, levies, fees, or penalties, general and
special, levied, assessed, charged or collected by any governmental authority or
other entity either directly or indirectly (i) for public improvements, user,
maintenance or development fees, transit fees or charges, housing fees or
charges, employment, police, fire, open space, streets, sidewalks, utilities,
job training, child care or other governmental services, benefits or
requirements applicable to Landlord, (ii) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy of the Project, (iii) upon, against or measured by the area of the
Project, or uses made thereof, or leases made to tenants thereof or rentals
thereunder (except to the extent specifically excluded hereby), and (iv) for as
a result of the imposition of mitigation or other measures by any governmental
agency or law on the operation of the Project, including parking taxes or
penalties, employer parking regulations, or fees, charges or assessments as a
result of the treatment of the normal operations of the Project, or any portion
thereof or interest therein, as a source of discharge of air, land or water
pollutants or wastewater discharge; (d) any tax or excise, however described,
imposed in addition to, or in substitution partially or totally of, any or all
of the foregoing taxes, assessments, charges or fees; and (e) any and all costs,
expenses and attorneys’ fees paid or incurred by Landlord in connection with any
proceeding or action to contest in whole or in part, formally or informally, the
imposition, collection or validity of any of the foregoing taxes, assessments,
charges or fees. Real estate taxes shall not include (x) inheritance or estate
taxes imposed upon or assessed against the Project, or any part thereof or
interest therein, or (y) taxes computed upon the basis of the net income derived
from the Project by Landlord or the owner of any interest therein.

 

(B)         Notwithstanding anything to the contrary contained in the foregoing,
in no event shall Basic Operating Cost include any of the following: (i) costs
incurred by Landlord for the repair of damage to the Project, to the extent that
Landlord is reimbursed by insurance or condemnation proceeds; (ii) costs,
including permit, license and inspection costs, incurred with respect to the
installation of other tenants’ improvements in the Project; (iii) leasing costs,
including, without limitation, leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
such costs and expenses specifically incurred in connection with lease, sublease
and/or assignment negotiations; (iv) material expenses in connection with
utilities, services and/or other benefits which are provided to a tenant or
occupant and are paid for directly by such other tenant of the Project;
(v) attorneys’ fees and other costs incurred by Landlord in enforcing any lease
or sublease in the Project; (vi) except as otherwise provided in Section
3.05(A)(6) of the Lease, overhead and profit increment paid to subsidiaries or
affiliates of Landlord for goods and/or services provided in or to the Project
to the extent the same exceeds the costs of such goods and/or services of equal
quality rendered by unaffiliated third parties on a competitive basis;
(vii) interest, principal, points and fees on debt or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Project;
(viii) organizational expenses associated with the creation and operation of the
entity which constitutes Landlord; (ix) costs directly resulting from the gross
negligence or willful misconduct of Landlord, its employees, agents or
contractors; (x) interest or penalties incurred as a result of Landlord’s
failure to pay any costs as the same become due, except those resulting from the
failure of Tenant to pay Gross Rent in a timely manner; (xi) any fines,
penalties or interest due to violations by Landlord or any other tenant of the
Project or Building of any governmental law, code, rule or regulation in effect
prior to the date of this Lease; (xii) depreciation on any item; and
(xiii) costs incurred by Landlord in connection with any sale or refinancing of
the Building or Project, provided the foregoing will not be deemed to limit
Section 3.05(A)(10) hereof.

 

(C)         For purposes of calculating Tenant’s Proportionate Share of the
Estimated Basic Operating Cost and the Basic Operating Cost Adjustment, Landlord
shall reasonably and equitably allocate those items of Basic Operating Cost
benefitting all tenants of the Project to the “Project Expense Pool” and shall
reasonable and equitably allocate those items of Basic Operating Costs
benefitting only the tenants of the Building to the “Building Expense Pool”.

 



 -8- 

 

 

(D)         If the Project is not fully occupied during any year of the Term, an
adjustment shall be made in computing Basic Operating Cost for such year so that
Basic Operating Cost shall be computed as though the Project had been fully
occupied during such year, provided in no event will Landlord be entitled to
collect from all tenants of the Building, including Tenant, more than 100% of
the Basic Operating Cost incurred by Landlord for the relevant year.         

 

(E)         Notwithstanding anything to the contrary contained in this Lease,
for purposes of calculating Tenant’s Proportionate Share of the Basic Operating
Cost Adjustment for the first calendar year following the calendar year in which
the Rent Commencement Date occurs (the “Initial Cap Year”) and each calendar
year thereafter during the initial Term, Controllable Operating Costs (as that
term is defined below) shall not exceed the CAP applicable to each such calendar
year.  The “CAP” for the Initial Cap Year shall be 105% of Controllable
Operating Costs for the calendar year in which the Rent Commencement Date
occurs.  For each calendar year during the initial Term after the Initial Cap
Year, the “CAP” shall be 105% of the prior calendar year's CAP.  “Controllable
Operating Costs” shall mean all costs included in the Basic Operating Cost
except utility charges, insurance costs, snow removal costs, costs of services
provided under a union contract, costs to comply with laws, costs resulting from
the expiration of a warranty, amortization of capital costs permitted to be
included in the Basic Operating Cost and costs associated with repairs due to
casualty, vandalism or other source outside of Landlord’s reasonable control and
in no event shall Controllable Operating Costs include any real or personal
property taxes permitted to be included in the Basic Operating Cost.

 

3.06         Computation of Basic Operating Cost Adjustment. Landlord shall
after the end of any calendar year for which Estimated Basic Operating Cost
differs from the actual Basic Operating Cost for such year, give written notice
thereof to Tenant. The notice shall contain or be accompanied by a statement
showing the computation of the Basic Operating Cost Adjustment. Landlord’s
failure to give such notice and statement within one hundred fifty (150) days
after the end of any calendar year for which a Basic Operating Cost Adjustment
is due shall not release either party from the obligation to make the adjustment
provided for in this Section. If the Basic Operating Cost Adjustment for any
calendar year is a positive number (i.e., the Estimated Basic Operating Cost is
less than the actual Basic Operating Cost for such year) Tenant shall pay to
Landlord, Tenant’s Proportionate Share of the Basic Operating Cost Adjustment
within thirty (30) days after presentation of Landlord’s statement. If the Basic
Operating Cost Adjustment for any calendar year is a negative number (i.e., the
Estimated Basic Operating Cost exceeds the actual Basic Operating Cost for such
year), then Landlord shall credit Tenant’s Proportionate Share of the Basic
Operating Cost Adjustment to Tenant’s payments of Estimated Basic Operating Cost
hereunder, until such credit is exhausted. Should the Term commence or terminate
at any time other than the first day of a calendar year, Tenant’s Proportionate
Share of the Basic Operating Cost Adjustment shall be prorated for the exact
number of calendar days during such calendar year that fall within the Term.

 

3.07         Tenant’s Right to Inspect Records. If Tenant shall have any
objection to any amount charged as Basic Operating Cost hereunder, whether
charged as a Basic Operating Cost Adjustment or otherwise, Tenant shall
communicate its objection in writing (an “Objection Notice”) within ninety (90)
days after receipt of any annual statement from Landlord given pursuant to
Section 3.06 (the “Contest Period”). Any Objection Notice shall set forth the
specific items of Basic Operating Cost as to which Tenant has objection, and any
items not objected to by Tenant shall be deemed accepted. If Tenant shall fail
to notify Landlord of any objection it may have to any item charged as Basic
Operating Cost Adjustment or otherwise during the Contest Period, it shall be
deemed to have irrevocably waived its right to object to any item of Basic
Operating Cost not covered by an Objection Notice delivered within the Contest
Period. If (a) Tenant delivers an Objection Notice showing a good faith dispute
and otherwise complying with the requirements of the Paragraph, and (b) Tenant
pays within the time required by this Lease any items that it does not dispute,
Landlord shall, within thirty (30) days of receipt of the Objection Notice,
permit Tenant’s representative, who shall be a firm that has not been retained
on a contingent fee basis, to examine, at the sole expense of Tenant and at the
offices of Landlord and during regular business hours, such of Landlord’s books
and records pertaining directly to the determination of Basic Operating Cost
with respect to the relevant Landlord’s statement. Tenant shall, promptly after
request of Landlord verify, in writing, that the firm selected as its
representative has not been retained on a contingent fee basis. If within
forty-five (45) days after any timely inspection, Tenant notifies Landlord in
writing that Tenant disputes any item(s) charged as Basic Operating Cost
Adjustment, Landlord and Tenant shall attempt in good faith to resolve such
dispute. If Landlord and Tenant cannot resolve such dispute within thirty (30)
days of Landlord’s receipt of Tenant’s dispute notice, then a certification as
to the proper amount shall be made by an independent certified public accountant
selected by Landlord and who is a member of a nationally or regionally
recognized accounting firm and Landlord and Tenant shall each pay fifty percent
(50%) of such accountant's fees. If such certification by the accountant proves
that the Basic Operating Cost Adjustment was overstated by more than five
percent (5%), then Landlord shall reimburse Tenant for Tenant's portion of such
accountant's fees; however, if such certification by the accountant proves that
the Basic Operating Cost Adjustment was not overstated by more than five percent
(5%), then Landlord shall be reimbursed by Tenant for Landlord's portion of such
accountant's fees. Promptly following the parties resolution of the dispute or
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such resolution or certification. If requested by Landlord,
the auditor shall, as a condition to access to Landlord’s books and records
(a) affirm in writing that it has not been retained on a contingent fee basis
and (b) provide an agreement in form and substance reasonably satisfactory to
Landlord that it shall keep the results of any audit or review confidential,
except as described in the next succeeding sentence, and that it shall not
solicit business from other tenants of the Project based on the results of its
review. In making any examination, Tenant and its contractors and employees
conducting the examination agree, to keep confidential any and all information
contained in such books and records, save and except that Tenant may disclose
such information to a trier of fact in the event of any dispute between Tenant
and Landlord with regard to Basic Operating Cost, provided that Tenant shall
stipulate to such protective or other orders in any relevant proceeding as may
be reasonably required to preserve the confidentiality of such information.
Tenant agrees that money damages may be insufficient in the event that a breach
of this provision occurs or is imminent and agrees that Landlord may obtain
injunctive relief to enforce this provision and prevent a disclosure of any
information covered hereby. The foregoing notwithstanding, Tenant shall not have
the right to inspect such books and records during any period when there exists
an event of default under this Lease.

 



 -9- 

 

 

Article 4

 

Landlord Covenants

 

4.01         Basic Services. Landlord shall operate the Project to a standard of
quality consistent with that of similar office projects in Bellevue, Washington,
and shall provide the following (referred to herein as “Basic Services”):

 

(A)         Furnish Tenant during Tenant’s occupancy of the Leased Premises:

 

(1)         Access to the Leased Premises and the Building’s fitness center and
locker rooms (so long as the same are provided by Landlord, and Landlord shall
have no obligation to provide the same) twenty-four (24) hours per day, seven
(7) days per week, subject to the Building Rules and Regulations attached hereto
as Exhibit C and incorporated herein, as amended from time to time as permitted
in this Lease, and except as access may be restricted in connection with
emergencies, any matters beyond the reasonable control of Landlord and
Landlord’s reasonable security and safety precautions, consistent with the
practices of Landlords of similar “Class-A” office buildings. Without limiting
the foregoing, Landlord may close the Building temporarily in the case of riot,
disaster, public disturbance, or other cause, and as reasonably necessary to
perform any inspection of the Building and for the safety of the Building’s
occupants. Notwithstanding the foregoing, Tenant’s right to use and access the
fitness center, locker rooms and conference room (so long as the same are
provided by Landlord, and Landlord shall have no obligation to provide the same)
shall be at no additional cost to Tenant during the Term and any extensions
thereof.

 

(2)         Hot and cold water at those points of supply provided for general
use of other tenants in the Project for domestic washroom, drinking and
kitchenette purposes; central heat and air conditioning in season, during Normal
Business Hours and in such amounts as are considered by Landlord to be standard
for the Building or as may be permitted or controlled by applicable laws,
ordinances, rules and regulations.

 

(3)         Maintenance, repairs, structural and exterior maintenance (including
exterior glass and glazing), painting and electric lighting service for all
Common Areas and other public areas and special service areas of the Project in
the manner and to the extent deemed by Landlord to be standard for the Project,
subject to the limitation contained in Section 4.05.

 

(4)         Janitorial service in an amount consistent with normal office use of
the Leased Premises five (5) days a week, excluding holidays.

 



 -10- 

 

 

(5)         An electrical system to convey power delivered by public utility
providers selected by Landlord in amounts sufficient for normal office
operations as provided in similar office buildings, but not to exceed a total
allowance of sixteen (16) watts per square foot of Net Rentable Area during
Normal Business Hours (which includes an allowance for lighting of the Leased
Premises at the maximum wattage per square foot of Net Rentable Area permitted
under applicable laws, ordinances, orders, rules and regulations), provided that
no single item of electrical equipment consumes more than 0.5 kilowatts at rated
capacity or requires a voltage other than 120 volts, single phase. If Tenant’s
electrical requirements, as estimated by Landlord based upon rated capacity, or
based upon consumption, shall exceed the amount Landlord is required to provide
hereunder, then if Landlord shall agree to supply such excess requirements,
Tenant shall pay the full cost to Landlord to supply such excess, based on the
Building Standard Rate for such services and the amount of such excess use as
either (a) reasonably estimated by Landlord or (b) measured by any meter showing
electrical consumption at the Leased Premises. If Landlord shall reasonably
believe that Tenant shall be consuming electricity in amounts in excess of the
amounts Landlord is required to supply pursuant to the foregoing, Landlord shall
provide written notice to Tenant and if such usage in excess of the amounts
Landlord is obligated to supply hereunder shall continue for thirty (30) days
after such notice, Landlord shall have the option to cause a meter to be
installed to measure electrical consumption at the Leased Premises and Tenant
shall reimburse Landlord for its expense associated with the installation of any
meter and/or any costs incurred by Landlord in order to determine Tenant’s
excess usage hereunder, within thirty (30) days after Landlord’s demand for such
reimbursement. Tenant shall also pay additional costs incurred by Landlord to
provide the requested electrical capacity to the floors on which it is required
by Tenant, including, without limitation, the costs of any additional
improvements or facilities or upgrades to the Building’s electrical system
required to be installed to provide such excess capacity.

 

(6)         Initial lamps, bulbs and ballasts used in the Leased Premises.

 

(7)         Security service for the Project of an amount and quality specified
by Landlord; provided, however that the security service shall be provided by
unarmed personnel and shall not include alarm systems for a special surveillance
of the Leased Premises; and provided further that Landlord shall not be liable
to Tenant for any losses due to theft or burglary, personal injury, damage to
property or other damages done by unauthorized persons in or on the Project.

 

(8)         Public elevator service serving the floors on which the Leased
Premises are situated. Landlord will provide one freight elevator for use by
tenants of the Building. All deliveries of machinery, equipment, furniture and
other bulky items shall be subject to the Building Rules and Regulations and
Landlord’s requirements with respect to the use of such freight elevators, which
may include a designation of the hours during which such elevators may be used
for such purposes and other requirements.

 

(9)         Landlord shall not be liable for damages to either person or
property, nor shall Landlord be deemed to have evicted Tenant, nor shall there
be any abatement of Rent, nor shall Tenant be relieved from performance of any
covenant on its part to be performed hereunder by reason of (1) deficiency in
the provision of Basic Services, (2) breakdown of equipment or machinery
utilized in supplying Basic Services, or (3) curtailment or cessation of Basic
Services due to causes or circumstances beyond the reasonable control of
Landlord. In the event that the curtailment or cessation of Basic Services to
the Leased Premises is within Landlord’s reasonable control and due to the
active negligence of Landlord or willful misconduct of Landlord and continues
for a period of three (3) or more consecutive business days, then Tenant may, as
Tenant’s sole remedy, abate the Rent based on the portion of the Leased Premises
that are rendered unusable for the Permitted Use by such cessation or
curtailment, for each day commencing on the fourth (4th) business day of such
curtailment or cessation. Landlord shall use reasonable diligence to make such
repairs as may be required to machinery or equipment within the Project to
provide restoration of Basic Services and, where the cessation or interruption
of Basic Service has occurred due to circumstances or conditions beyond Project
boundaries, Landlord shall use reasonable diligence to cause the same to be
restored, by diligent application or request to the provider thereof. In no
event shall any mortgagee or the beneficiary under any deed of trust referred to
in Section 5.10 be or become liable for any default of Landlord under this
Section 4.01.

 

(10)        In connection with Landlord’s energy usage disclosure requirements
under any applicable law, (i) Tenant hereby authorizes Landlord to obtain
information regarding Tenant's utility and energy usage at the Leased Premises
directly from the applicable utility providers and Tenant shall execute, within
five (5) days of Landlord's request, any additional documentation required by
any applicable utility provider evidencing such authorization, and (ii) within
five (5) days of Landlord's request, Tenant shall provide to Landlord all
requested information regarding Tenant's utility and energy usage at the Leased
Premises.

 



 -11- 

 

 

4.02         Extra Services. Landlord shall provide to Tenant at Tenant’s sole
cost and expense and at the higher of any applicable Building Standard Rates for
such services or Landlord’s actual cost to provide such services, the following:

 

(A)         Extra cleaning and janitorial services above the Building standard
for comparable office users required if Tenant Improvements are not consistent
in quality and quantity with the Base Tenant Improvements, or if Tenant uses
such services in excess of the use associated with comparable office users.

 

(B)         Additional air conditioning and ventilating capacity required by
reason of any electrical, space heating equipment, high wattage equipment data
processing or other equipment or facilities or services required to support the
same, or for any other reason, in excess of that which would be normally
required for the Base Tenant Improvements.         

 

(C)         Maintain and replace lamps, bulbs, and ballasts after initial
installation.

 

(D)         Heating, ventilation, air conditioning or electrical, lighting and
mechanical services provided by Landlord to Tenant during hours other than
Normal Business Hours, said heating, ventilation, air conditioning or
electrical, lighting and mechanical services to be furnished in accordance with
Landlord’s standard practices for the Building and solely upon the prior written
request of Tenant given with such advance notice as Landlord may require
pursuant to its rules and regulations for the Building.

 

(E)         Repair and maintenance service which is the obligation of Tenant
hereunder, if Landlord is requested by Tenant to make such repairs, or to the
extent provided by Landlord after a failure of Tenant to make such repairs
pursuant to Section 4.05 hereof.

 

(F)         Any Basic Service not specifically provided above, in amounts
determined by Landlord to exceed the amounts required to be provided by Landlord
under Section 4.01(A), provided Landlord shall have no obligation to provide
such additional or excess service.

 

Tenant shall pay Landlord the amount charged by Landlord pursuant to the terms
hereof, within thirty (30) days following presentation of an invoice therefor by
Landlord to Tenant. The cost chargeable to Tenant for all extra services shall
constitute Additional Rent.

 

4.03         Window Coverings. Tenant shall not place or maintain any window
coverings, blinds or drapes on any exterior window (other than those supplied by
Landlord) without Landlord’s prior written approval which Landlord shall have
the right to grant or withhold in its absolute and sole discretion. Tenant
acknowledges that breach of this covenant will directly and adversely affect the
exterior appearance of the Project or the operation of the heating, ventilation
or air conditioning systems.

 

4.04         Graphics and Signage. Landlord shall provide Building standard
signage, which shall include (1) the identification of Tenant’s name and suite
numerals at the main entrance door to the Leased Premises, (2) one (1) line on
the Building directory to display Tenant’s name and location in the Building,
and (3) directory/directional signage in the elevator lobby on the floor(s) of
the Building on which the Leased Premises is located. All signs, notices and
graphics of every kind or character, visible in or from public corridors, the
Common Area or the exterior of the Leased Premises shall be subject to
Landlord’s prior written approval which Landlord shall have the right to
withhold in its absolute and sole discretion. Tenant shall not be permitted to
display signage using any name other than the name of Tenant under this Lease or
a fictitious business name legally registered to Tenant.

 

4.05         Repair Obligation. Landlord’s obligation with respect to repair as
part of Basic Services shall be limited to (A) the structural portions of the
Building, (B) the exterior walls of the Building, including glass and glazing,
(C) the roof, (D) mechanical, electrical, plumbing and life safety systems, and
(E) Common Areas. Landlord shall have the right but not the obligation to
undertake work of repair that Tenant is required to perform hereunder and that
Tenant fails or refuses to perform in a timely and efficient manner. All costs
incurred by Landlord in performing any such repair for the account of Tenant
shall be repaid by Tenant to Landlord upon demand, together with a reasonable
administrative fee.

 



 -12- 

 

 

4.06         Quiet Enjoyment. Tenant shall peacefully have, hold and enjoy the
Leased Premises, subject to the other terms hereof, provided that Tenant pays
the Rent and performs all of Tenant’s covenants and agreements herein contained.
This covenant and the other covenants of Landlord contained in this Lease shall
be binding upon Landlord and its successors only with respect to breaches
occurring during its and their respective ownership of the Building.

 

Article 5

 

Tenant Covenants

 

5.01         Taxes on Personal Property and Tenant Extra Improvements. In
addition to, and wholly apart from its obligation to pay Gross Rent, Tenant
shall be responsible for, and shall pay prior to delinquency, taxes or
governmental service fees, possessory interest taxes, fees or charges in lieu of
any such taxes, capital levies, or other charges imposed upon, levied with
respect to or assessed against its personal property, on the value of its Tenant
Extra Improvements and on its interest pursuant to this Lease. To the extent
that any such taxes are not separately assessed or billed to Tenant, Tenant
shall pay the amount thereof as invoiced to Tenant by Landlord.

 

5.02         Repairs by Tenant. Tenant shall maintain and repair the Leased
Premises and keep the same in good condition and repair, reasonable wear and
tear and damage by fire or other insured casualty excepted. Tenant’s obligation
shall include, without limitation, the obligation to maintain and repair all
non-structural walls, floor coverings, ceilings tiles and fixtures (excluding
light fixtures) and to repair all damage caused by Tenant, its agents,
employees, invitees and licensees to the utility outlets and other installations
in the Leased Premises or anywhere in the Project. Tenant shall repair all
damage caused by removal of Tenant’s equipment, furniture or fixtures, or the
removal of any Alterations (hereinafter defined) permitted or required by
Landlord. If Tenant fails to make any repairs required hereunder within thirty
(30) days after request by Landlord, Landlord may perform the work of
maintenance and repair constituting Tenant’s obligation pursuant to this Section
5.02 and charge Tenant for same pursuant to Section 4.05 of this Lease. Any work
of repair and maintenance performed by or for the account of Tenant by persons
other than Landlord shall be performed by contractors approved by Landlord prior
to commencement of the work, in accordance with procedures Landlord shall from
time to time establish and shall be of a finish and quality consistent with the
appearance of the Project as a first-class office Project.

 

5.03         Waste or Damage. Tenant shall not commit or allow any waste or
damage to be committed in any portion of the Leased Premises.

 

5.04         Assignment or Sublease.

 

(A)         If Tenant intends to assign this Lease or sublet the Leased Premises
or any part thereof, Tenant shall give Landlord written notice of such intent.
Tenant’s notice shall be accompanied by a copy of the proposed agreements
between Tenant and the proposed assignee or subtenant. Tenant shall provide
Landlord with (1) any additional information or documents reasonably requested
by Landlord, within ten (10) days after receiving Tenant’s notice, and (2) an
opportunity to meet and interview the proposed assignee or subtenant, if
requested.

 

(B)         Landlord shall then have a period of twenty (20) days following such
interview and receipt of such additional information (or thirty (30) days from
the date of Tenant’s original notice if Landlord does not request additional
information or an interview) within which to notify Tenant in writing that
Landlord elects either (1) to terminate this Lease as to the space affected by
any sublease or assignment hereunder, as of the date so specified by Tenant, in
which event Tenant will be relieved of all further obligations hereunder as to
such space as of the date specified in Landlord’s notice terminating the Lease
with respect to the relevant space, (2) to take assignment of or sublet the
proposed sublease premises for the term specified in the proposed sublease,
subject to the terms and conditions provided in this Lease, including Rent
payable hereunder, allocated based on the amount of space or the term covered by
the proposed sublease or assignment, and sublet to the proposed transferee
pursuant to the same terms and conditions as set forth in the proposed sublease
documents submitted by Tenant, or (3) to grant or deny consent to such
assignment or sublease, which such consent shall not be unreasonably withheld.
If Landlord shall notify Tenant that it wishes to exercise option (1) or (2) as
set forth in the foregoing sentence, Tenant may, by giving notice to Landlord
within ten (10) days after it receives Landlord’s notice exercising such option,
withdraw its request for a consent to an assignment or subletting hereunder.
Among the factors upon which Landlord may base a withholding of consent are the
following: (v) the use of the Leased Premises by such proposed assignee or
sublessee would not be a Permitted Use or would not be consistent with the
character or quality of the other tenancies in the Project or the character of
the Building or would materially increase foot traffic in the Project or
overburden the parking facilities or any other amenities of the Project, or
would require Landlord to provide extra security or other services for the
Project or to the Leased Premises (w) the proposed assignee or sublessee is not
of at least equivalent financial condition as the financial condition of Tenant,
as determined by Landlord, (x) the proposed assignee’s or sublessee’s use will
involve the storage, use, treatment or disposal of any Hazardous Material,
(y) the proposed assignee or sublessee is an agency or instrumentality of the
state or federal government or any foreign government; or (z) any other
reasonable basis that the Landlord may assert. Failure by Landlord to approve a
proposed subtenant or assignee shall not cause a termination of this Lease.

 



 -13- 

 

 

(C)         If Landlord does not elect to terminate this Lease or enter into a
sublease with Tenant, but consents to the proposed assignment or subletting,
then Tenant shall pay to Landlord at the time it receives any such
consideration, fifty percent (50%) of any rent or other consideration realized
by Tenant under the sublease or assignment in excess of the Rent payable
hereunder, after deduction of the reasonable cost of tenant improvements made by
Tenant for the benefit of such assignee or sublessee and reasonable subletting
and assignment costs, including leasing commissions.

 

(D)         In any subletting undertaken by Tenant, Tenant shall use
commercially reasonable efforts to obtain at least fair market sublease rent for
the space sublet or assigned hereunder. Tenant shall provide to Landlord, upon
Landlord’s demand, true and correct copies of the documents evidencing or
effecting the relevant sublease or assignment.

 

(E)         The provisions of this Section notwithstanding, Tenant may sublet
the Leased Premises or any part thereof to an Affiliate or Parent Entity of
Tenant without the necessity of obtaining the consent of Landlord. In the event
that Tenant sublets the Leased Premises or any part thereof to an Affiliate or
Parent Entity of Tenant in accordance with this Section 5.04(E), Tenant shall
remain primarily liable with respect to its obligations under this Agreement
and, as to sublettings to Affiliates, Tenant shall remain the agent of the
subtenant for the purposes of this Lease, with such agent being fully authorized
to act for and bind the subtenant without the necessity of confirmation or
ratification by such subtenant. Such agency shall be irrevocable and for the
express benefit of Landlord, and Landlord may elect to disregard any notice or
other communication purporting to revoke any such agency. Tenant shall provide
Landlord with notice identifying any successor Affiliate or Parent Entity under
this provisions (which shall include a certified copy of the organizational
documents of such entity and evidence of qualification to do business in
Washington, if such entity is not a Washington entity), together with a copy of
the assumption documentation required under subparagraph (G) of this Section,
within thirty (30) days after any transfer under this subparagraph (E).

 

(F)         Any transfer of more than 25% in the aggregate over the term of this
Lease of the stock, general partnership interests, beneficial interest or other
ownership interest or voting rights in the management of Tenant or any transfer
of this Lease or any interest therein to a Successor of Tenant shall be deemed
to effect an assignment or sublease under this Lease, unless such transfer is a
transfer of the publicly traded shares of Tenant in a transaction or series of
transactions not intended to effect a change in the management or control of
Tenant.

 

(G)         No assignment, deemed assignment or subleasing under this Lease
shall relieve Tenant of any obligation under this Lease. Any assignment or
subletting that conflicts with the provisions hereof shall be void. No consent
by Landlord to any subletting or assignment shall constitute a consent to any
other assignment or subletting nor shall it constitute a waiver of any of the
provisions of this Section 5.04 as they apply to any such future sublettings or
assignments. Any person who shall succeed to all or a portion of Tenant’s
interest in the Leased Premises hereunder shall agree in writing to assume all
of the obligations of Tenant under this Lease with respect to any space so
assigned or sublet, and Tenant shall provide a copy of such instrument of
assumption promptly after Landlord’s approval of any such assignment or
subletting, or in the case of a transfer to an Affiliate or Parent Entity, at
the time provided in subparagraph (E) of this paragraph. Any and all sublease
documents delivered to Landlord under this paragraph shall provide that, if this
Lease is terminated for any reason, Landlord may elect, by written notice to the
relevant subtenant in its sole discretion, that such sublease be deemed to be a
direct lease with Landlord and Tenant shall pay the rentals thereunder directly
to Landlord from and after the date of such notice. Each sublease shall provide
that if requested by Landlord, the subtenant thereunder shall execute such
documents and instruments as Landlord shall require in connection with any
conversion of such sublease to a direct Lease, that do not alter or modify the
economic terms of the sublease, to evidence such direct lease. Each sublease
shall provide that further assignments or sublettings thereunder shall be
prohibited. Unless otherwise expressly agreed by Landlord in any consent all
rights of expansion, or rights to extend or renew the Term of this Lease shall
be deemed personal to Tenant and shall not inure to the benefit of any sublessee
hereunder.

 



 -14- 

 

 

(H)         Any improvements, additions, or alterations to the Building or the
Project that are required by any law, ordinance, rule or regulation as a result
of any subletting or assignment hereunder, shall be installed and provided
without cost or expense to Landlord.

 

(I)         Landlord may hire outside consultants to review all assignment and
subletting documents and information. Tenant shall pay to Landlord all of
Landlord’s allocated or out of pocket costs incurred in reviewing any requested
assignment, including reasonable attorneys’ fees, on demand.

 

(J)         Without liability to Tenant, Landlord shall have the right to offer
and to lease space in the Building, or in any other property, to any party,
including without limitation parties with whom Tenant is negotiating, or with
whom Tenant desires to negotiate, concerning assignment or subletting the Leased
Premises, or any portion thereof.

 

5.05         Alterations, Additions, Improvements.

 

(A)         Tenant shall not make or allow to be made any alterations, additions
or improvements in or to the Leased Premises (collectively, “Alterations”)
without obtaining the prior written consent of Landlord. Notwithstanding the
foregoing, Landlord agrees it shall not unreasonably withhold its consent to any
alteration consisting of repainting and/or recarpeting of the Leased Premises to
a fit, color and finish reasonably consistent with Landlord’s Building
standards, or the installation of any trade fixtures of Tenant that are not
affixed to the Leased Premises, provided the cost of any such Alteration shall
not exceed $10,000. In determining whether or not to consent to proposed
Alterations, Landlord shall have the right (without limitation) to review plans
and specifications for proposed Alterations, construction means and methods, for
consistency with the quality and character of the Building, the identity of any
contractor or subcontractor to be employed on the work of Alterations, and the
time for performance of such work. Tenant shall supply to Landlord any documents
and information requested by Landlord in connection with the exercise of its
rights hereunder. Landlord may hire outside consultants to review such documents
and information and Tenant shall pay to Landlord, within thirty (30) days after
demand, Landlord’s allocated or out of pocket costs incurred in reviewing
matters related to the Alterations, including attorneys’ and consultants’ fees,
and a construction administration fee that shall be reasonable in comparison to
the rates charged by landlords of Comparable Buildings for administration of
tenant alteration construction. Any fee charged by Landlord for supervision and
administration of the installation of Alterations hereunder, shall not be deemed
to be “income” for purposes of calculating management cost recovery under
Section 3.05(A)(6). All Alterations permitted hereunder shall be made and
performed by Tenant. If any such Alteration is performed by Landlord, Tenant
shall reimburse Landlord for its cost of making any such alteration, provided
the rates charged by Landlord’s contractor shall be reasonably competitive with
rates charged by other contractors in the area of the Building. At the time
Landlord consents to any Alterations hereunder, it shall indicate in such
consent whether the relevant Alterations shall be required to be removed by
Tenant at the expiration of the Term or earlier termination of this Lease. Any
Alterations not so required to be removed shall become the property of Landlord
upon expiration or termination of the Term.

 

(B)         If Tenant installs any telecommunications lines or data lines or
network or other cabling in the Leased Premises (collectively, “Cabling”), then
whether or not the installation of such Cabling requires the consent of Landlord
hereunder, Tenant shall install such Cabling only in accordance with the Rules
and Regulations of the Building as in effect from time to time with respect to
the installation of such Cabling. Without limiting the foregoing, any such
Cabling shall be clearly labeled by a tag affixed to each line or cable
installed by Tenant that shall identify the cable as Tenant’s cable and shall
indicate the date of installation.         

 



 -15- 

 

 

5.06         Liens. Tenant shall keep the Leased Premises and the Project free
from any liens arising from any cause whatsoever directly or indirectly
attributable to the activities of Tenant or its contractors, agents, or
sublessees or assignees. Tenant shall, within ten (10) business days following
receipt of notice or actual knowledge of the imposition of any such lien, cause
such lien to be released of record by payment or posting of a bond fully
satisfactory to Landlord in form and substance, and otherwise in the amount
required to bond against any relevant lien by statute. Landlord shall have the
right at all times to post and keep posted on the Leased Premises any notices
permitted or required by law, or that Landlord shall deem proper for the
protection of Landlord, the Leased Premises, the Project and any other party
having an interest therein, from mechanics’, materialmen’s and other liens. In
addition to all other requirements contained in this Lease, Tenant shall give to
Landlord at least ten (10) business days prior written notice before
commencement of any construction on the Leased Premises and shall give the
Landlord adequate access to the Leased Premises for the purposes of posting
notices of nonresponsibility or other notices provided by applicable law or
appropriate in the judgment of Landlord.

 

5.07         Compliance with Laws and Insurance Standards.

 

(A)         Tenant shall comply with all laws, ordinances, orders, rules and
regulations (state, federal, municipal or promulgated by other agencies or
bodies having or claiming jurisdiction) related to the use, condition or
occupancy of the Leased Premises, regardless of when they become effective,
including, without limitation, all Hazardous Materials Laws. Tenant shall
promptly cure and satisfy all Hazardous Materials Claims arising out of or by
reason of the activities or businesses of Tenant, its sub-tenants, or the
agents, contractors, businesses or employees of Tenant or any sub-tenant.
Nothing done by Tenant in its use or occupancy of the Leased Premises shall
create, require or cause imposition of any requirement by any public authority
for structural or other upgrading of or improvement to the Project.

 

To the extent that compliance is required under applicable law (including the
ADA), Landlord shall be responsible for all costs and expenses of making any and
all changes, alterations or improvements necessary in order to put the Project
(other than the Leased Premises) in compliance with applicable laws, subject to
inclusion in Basic Operating Cost, unless any such changes, alterations or
improvements necessary in order to put any portion of the Project outside the
Leased Premises in compliance with all applicable laws is triggered by Tenant’s
specific use of the Leased Premises (as opposed to general office use) or by
Tenant’s construction of any Alterations, in which case Tenant shall reimburse
Landlord for such compliance costs within thirty (30) days of receipt of
Landlord’s invoice therefor.         

 

(B)         Tenant shall not occupy or use, or permit any portion of the Leased
Premises to be occupied or used, for any business or purpose that is
disreputable or productive of fire hazard, or permit anything to be done that
would increase the rate of fire or other insurance coverage on the Project
and/or its contents. If Tenant does or permits anything to be done in the Leased
Premises or Building that shall increase the cost of any insurance policy
required to be carried hereunder, then Tenant shall reimburse Landlord, upon
demand, for any such additional premiums. Landlord shall deliver to Tenant a
written statement setting forth the amount of any such insurance cost increase
and showing in reasonable detail the manner in which it has been computed.
Tenant shall comply with all laws, ordinances, orders, rules and regulations
(state, federal, municipal or promulgated by other agencies or bodies having or
claiming jurisdiction) related to the use, condition or occupancy of the Leased
Premises, regardless of when they become effective, including, without
limitation, all applicable federal, state and local laws, regulations or
ordinances pertaining to air and water quality, Hazardous Materials, waste
disposal, air emissions and other environmental matters. Nothing done by Tenant
in its use or occupancy of the Leased Premises shall create, require or cause
imposition of any requirement by any public authority for structural or other
upgrading of or improvement to the Project.

 

5.08         Entry for Repairs, Inspection, Posting Notices, Etc. After
twenty-four (24) hours prior notice (except in emergencies where no such notice
shall be required), Landlord, its agents and representatives, shall have the
right to enter the Leased Premises to inspect the same, to clean, to perform
such work as may be permitted or required hereunder, to make repairs to or
alterations of the Project or other tenant spaces therein, to deal with
emergencies, to post such notices as may be permitted or required by law to
prevent the perfection of liens against Landlord’s interest in the Project or to
exhibit the Leased Premises to prospective tenants, purchasers, encumbrancers or
others, or for any other purpose as Landlord may deem necessary or desirable.
Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s business operations during any such entry. Tenant shall not be entitled
to any abatement of Rent by reason of the exercise of any such right of entry.

 

5.09         No Nuisance. Tenant shall conduct its business and control its
agents, employees, invitees and visitors without creating any nuisance, or
interfering with, annoying, endangering or disturbing any other tenant or
Landlord in its operation of the Project. Tenant shall not place any loads upon
the floor, walls or ceiling of the Leased Premises that endanger the structure
or exceed the rated capacity of any portion of the Project to carry. Tenant
shall not place any harmful liquids or Hazardous Material in the drainage system
of the Building.

 



 -16- 

 

 

5.10         Subordination, Nondisturbance, Attornment. This Lease and the
rights of Tenant hereunder shall be subject and subordinate to the lien of any
mortgage, deed of trust or ground lease hereafter placed upon, affecting or
encumbering the Project or any part thereof or interest therein, and to any and
all advances made thereunder, interest thereon or costs incurred in connection
therewith and any modifications, renewals, supplements, consolidations and
replacements thereof. As a condition of any such subordination to a future
mortgage, deed of trust or ground lease, however, the holder of or beneficiary
under any such encumbrance shall agree that Tenant shall not be disturbed in its
possession, by reason of a foreclosure under any such mortgage or deed of trust
or termination of any ground lease, subject to the conditions set forth below.
Without the consent of Tenant, the holder of any such mortgage or deed of trust
or the beneficiary thereunder or ground lessor shall have the right to elect to
be subject and subordinate to this Lease, such subordination to be effective
upon such terms and conditions as such holder or beneficiary may direct. Tenant
shall execute any documents or instruments required to effectuate the provision
of this paragraph within twenty (20) days after request by Landlord.
Notwithstanding any foreclosure or sale under any such mortgage or deed of trust
(or deed in lieu thereof), or termination of any ground lease, this Lease shall
remain in full force and effect, and Tenant shall attorn to the purchaser at any
such sale or foreclosure or the grantee of any such deed (or to the ground
lessor), if so requested to do so by such purchaser, or grantee or ground lessor
(each, a "New Owner"), and to recognize such New Owner as the landlord under
this Lease, provided such New Owner shall agree to accept this Lease and not
disturb Tenant's occupancy, so long as Tenant timely pays the rent and observes
and performs the terms, covenants and conditions of this Lease to be observed
and performed by Tenant, and further provided that neither such holder or
beneficiary nor such New Owner shall in any event be: (a) liable for any act or
omission of any prior landlord (including Landlord); (b) obligated to cure any
defaults of any prior landlord (including Landlord) which occurred prior to the
time that such New Owner succeeded to the interest of such prior landlord under
this Lease; (c) subject to any offsets or defenses which Tenant may be entitled
to assert against any prior landlord (including Landlord); (d) bound by any
payment of rent or additional rent by Tenant to any prior landlord (including
Landlord) for more than one month in advance; (e) bound by any amendment or
modification of this Lease made without the written consent of such holder or
beneficiary or such New Owner; or (f) liable or responsible for, or with respect
to, the retention, application and/or return to Tenant of any security deposit
paid to any prior landlord (including Landlord), whether or not still held by
such prior landlord, unless and until such holder or beneficiary or such New
Owner has actually received for its own account as landlord the full amount of
such security deposit. Tenant agrees that it is foreseeable that any prospective
lender or ground lessor will require Tenant to execute a subordination
nondisturbance agreement hereunder as a condition to any ground lease or
financing and hereby agrees that it will indemnify, defend and hold Landlord
harmless from and against any and all damages arising from Tenant’s failure to
comply with this Section, including loss of any financing or ground lease
transaction.

 

5.11         Estoppel Certificate. Within ten (10) days following Landlord’s
request, Tenant shall execute Estoppel certificates addressed to (A) any
mortgagee or prospective mortgagee of Landlord or, (B) any purchaser or
prospective purchaser of all or any portion of, or interest in, the Project, on
a form specified by Landlord, certifying as to such facts (if true) and agreeing
to such notice provisions and other matters as such mortgagee(s) or purchaser(s)
may reasonably require. Tenant agrees that it is foreseeable that any
prospective lender, purchaser or ground lessor will require Tenant to execute an
estoppel certificate hereunder as a condition to any purchase or financing and
hereby agrees that it will indemnify, defend and hold Landlord harmless from and
against any and all damages arising from Tenant’s failure to comply with this
Section, including any loss of a financing or purchase transaction.

 

5.12         Tenant’s Remedies. Tenant shall look solely to Landlord’s interest
in the Project for recovery of any judgment from Landlord. Landlord, or if
Landlord is a partnership, its partners whether general or limited, or if
Landlord is a corporation its directors, officers or shareholders, shall never
be personally liable for any such judgment. Any lien obtained to enforce any
such judgment and any levy of execution thereon shall be subject and subordinate
to any lien, mortgage or deed of trust to which Section 5.10 applies or may
apply.

 

5.13         Rules and Regulations. Tenant shall comply with the Building Rules
and Regulations for the Project attached as Exhibit C and such
non-discriminatory amendments thereto as Landlord may adopt from time to time.
Landlord will provide Tenant with written notice of any amendment to the
Building Rules and Regulations.

 



 -17- 

 

 

5.14         Prohibition and Indemnity with Respect to Hazardous Material.
Tenant shall not cause or permit any Hazardous Material to be brought upon, kept
or used in or about the Leased Premises by Tenant, its agents, employees,
contractors or invitees without the prior written consent of Landlord, except
such materials in such amounts as commonly found in business offices and in
strict accordance with applicable laws. If Tenant breaches the obligations
stated in the preceding sentence, or if contamination of the Leased Premises by
Hazardous Material occurs for which Tenant is legally liable to Landlord for
damage resulting therefrom, or if Tenant’s activities or those of its
contractors, agents, employees, businesses (or those of its subtenants) result
in or cause a Hazardous Materials Claim, then Tenant shall indemnify, defend,
protect and hold Landlord harmless from any and all claims, judgments, damages,
penalties, fines, costs, liabilities or losses (including, without limitation,
diminution in value of the Leased Premises, damages for the loss or restriction
on use of rentable or usable space or of any amenity of the Leased Premises,
damages arising from any adverse impact on marketing of space, and sums paid in
settlement of claims, attorneys’ fees, consultants’ fees and experts’ fees)
which arise during or after the Lease term as a result of such contamination.
This indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any federal, state
or local governmental agency or political subdivision because of Hazardous
Material present in the soil or ground water on or under the Leased Premises.
The foregoing indemnity shall survive the expiration or earlier termination of
this Lease..

 

5.15         Surrender of Leased Premises on Termination.

 

(A)         On or before the sixtieth (60th) day preceding the Term Expiration
Date, Tenant shall notify Landlord in writing of the precise date upon which
Tenant plans to surrender the Leased Premises to Landlord. On expiration of the
Term, Tenant shall quit and surrender the Leased Premises to Landlord, broom
clean, in good order, condition and repair as required by Section 5.02, with all
of Tenant’s movable equipment, furniture, trade fixtures and other personal
property removed therefrom, and any Alterations that are required to be removed
by Tenant under Section 5.05 hereof removed from the Leased Premises. Unless
Landlord requires their removal, all Tenant Improvements shall remain in the
Leased Premises. Such Tenant Improvements and any Alterations that Landlord
required in a consent remain on the Leased Premises upon expiration of the Term,
shall become property of Landlord. Any property of Tenant not removed hereunder
shall be deemed, at Landlord’s option, to (i) be abandoned by Tenant and become
the property of Landlord, if Landlord so elects, or (ii) Landlord may, in its
discretion, if such property is of a nature that it is required to be removed
hereunder, elect to store such property in Tenant’s name at Tenant’s expense for
such period as Landlord shall deem appropriate in its discretion, and/or dispose
of the same, in each case at the sole costs and expense of Tenant in any manner
that Landlord may deem appropriate, or as permitted by law. If Landlord shall
elect to store any such property, Landlord may, at any time after making such
election and after notice to Tenant at its last known address, elect to dispose
of same in any manner authorized under this Lease or by applicable law. Tenant
hereby authorizes Landlord, without liability to Tenant, to dispose of any or
all property of Tenant that shall remain in the Leased Premises after any
expiration or termination of the term of this Lease in such manner as Landlord
shall deem reasonably appropriate, without liability to Tenant and without duty
to account to Tenant for the proceeds of any such disposition.

 

(B)         On or before the Term Expiration Date (or earlier termination of
this Lease), Tenant shall remove, at its sole costs and expense, all Cabling in
the Leased Premises installed by or on behalf of Tenant, including, without
limitation, any such Cabling located in the plenum or risers of the Building and
restore to the Leased Premises or the Building, as the case may be, to their
condition existing prior to the installation of the Cabling (“Cabling
Restoration Work”). Tenant shall, at least ten (10) business days prior to the
commencement of any Cabling Restoration Work, provide notice to Landlord of its
intent to commence such Cabling Restoration Work. Landlord may, either after
such notice, or, if no notice is provided, at any time before or after the Term
Expiration Date, at its option, perform such Cabling Restoration Work at
Tenant’s sole cost and expense. In the event that Tenant fails to perform the
Cabling Restoration Work or fails to pay all costs of the Cabling Restoration
Work (if performed by Landlord) within thirty (30) days of Tenant’s receipt of
Landlord’s notice requesting Tenant’s reimbursement for or payment of such costs
or otherwise fails to comply with the provision of this Section, Landlord may
apply all or any portion of the Security Deposit or any other security held by
Landlord for the performance of Tenant’s obligations under this Lease toward the
payment of any costs or expenses relative to the Cabling Restoration Work or
Tenant’s obligations under this Section. The retention or application of such
Security Deposit (if any) or other security by Landlord does not constitute a
limitation on Landlord’s right to seek further remedy under law or equity. The
provisions of this Section shall survive the expiration or sooner termination of
this Lease.

 



 -18- 

 

 

(C)         Tenant shall repair at its sole cost and expense, all damage caused
to the Leased Premises or the Project by the act or omission of Tenant or any of
its agents, employees, contractors, subtenants or invitees, including any damage
caused by the removal of Tenant’s movable equipment or furniture and such Tenant
Improvements and Alterations as Tenant shall be allowed or required to remove
from the Leased Premises by Landlord; however, if such damage affects the
Project outside of the Leased Premises, then Landlord shall repair the same at
Tenant’s expense and in no event shall the provisions of Section 7.05 apply to
Tenant’s repair or reimbursement obligations pursuant to this sentence. If the
Leased Premises are not surrendered as of the end of the Term in the manner and
condition herein specified, Tenant shall indemnify, defend, protect and hold
Landlord harmless against all loss, liability, claim, cost or expense (including
attorneys’ fees) resulting from or caused by Tenant’s delay or failure in so
surrendering the Leased Premises, including, without limitation, any claims made
by any succeeding tenant as a consequence of any such delay or failure of
Landlord to deliver the Leased Premises, or any portion thereof, when
contracted. Tenant acknowledges that Landlord will be attempting to lease the
Leased Premises with any such lease to be effective upon expiration of the Term,
and agrees that it is reasonably foreseeable that failure to surrender the
Leased Premises could cause Landlord to incur liability to such successor tenant
for which Tenant shall be responsible hereunder to the full extent thereof.
Tenant shall indemnify Landlord for any and all loss cost or expense resulting
from its holding over in violation of this Lease, including loss of any leasing
transaction.

 

5.16         Security Deposit. Concurrently with execution hereof, Tenant shall
pay to Landlord the Security Deposit specified in the Basic Lease Information,
if any, as security for the full and faithful performance of Tenant’s
obligations under this Lease. Tenant agrees and acknowledges that the Security
Deposit is not an advance rent deposit or advance payment of any kind, nor any
measure of Landlord’s damages upon default. Within the time provided herein
after termination of the Term or earlier termination of this Lease, the Security
Deposit shall be returned to Tenant, reduced by those amounts that may be
required by Landlord to remedy defaults on the part of Tenant in the payment of
Rent, to repair damages to the Leased Premises caused by Tenant, to clean the
Leased Premises and for any other cost or expense to which Landlord may be
permitted to apply such Security Deposit under this Lease and applicable law. If
any amount of the Security Deposit is applied by Landlord to cure any default
hereunder, then within ten (10) business days after written notice from Landlord
of such application (which shall include a description of the obligation that
the Security Deposit was applied to satisfy), Tenant shall deliver to Landlord a
payment sufficient to increase the Security Deposit to one hundred percent
(100%) of the amount specified in the Basic Lease Information. If any Security
Deposit held by Landlord hereunder shall exceed the amount of Rent unpaid and
outstanding as of the date of any default in the payment of Rent hereunder, then
immediately on the occurrence of any default hereunder, Landlord may, in its
sole discretion, apply such Security Deposit for any purpose permitted under
this paragraph, or to prepayment of all or any portion of Rent for any portion
of the remaining Term. Provided there shall exist no default under this Lease at
the time Landlord is required to return any unused portion of the Security
Deposit hereunder, any portion of the Security Deposit not applied to cure a
Tenant default hereunder, for the prepayment of Rent, or for any other purpose
permitted under this Lease shall be paid over to Tenant within thirty (30) days
after expiration of the Term or earlier termination hereof. Landlord shall hold
the Security Deposit for the foregoing purposes; provided, however, that
Landlord shall have no obligation to segregate the Security Deposit from its
general funds or to pay interest thereon. If Landlord conveys or transfers its
interest in the Leased Premises, and as a part of such conveyance or transfer,
assigns its interest in this Lease and Security Deposit, or any portion thereof
not previously applied, the Security Deposit shall be transferred to Landlord’s
successor and Landlord shall be released and discharged from any further
liability to Tenant with respect to such Security Deposit. In no event shall any
mortgagee or beneficiary under a mortgage or deed of trust encumbering all or
any portion of the Project, or any purchaser of all or any portion of the
Project at a public or private foreclosure sale under such mortgage or deed of
trust, have any liability or obligation whatsoever to Tenant or Tenant’s
successors or assigns for the return of all or any part of the Security Deposit
in the event any such mortgagee, beneficiary or purchaser becomes a mortgagee in
possession or succeeds to the interest of Landlord under this Lease unless, and
then only to the extent that, such mortgagee, beneficiary or purchaser has
received all or any part of the Security Deposit.

 



 -19- 

 

 

5.17         Executive Order 13224. Tenant and all persons or entities holding
any equity ownership interest whatsoever in Tenant are not included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, as amended. Neither Tenant nor any persons holding
equity interest whatsoever in Tenant shall at any time during the term of the
Lease be described in, covered by or specially designated pursuant to or be
affiliated with any person described in, covered by or specially designated
pursuant to Executive Order 13224, as amended, or any similar list issued by the
Office of Foreign Asset Control (“OFAC”) or any other department or agency of
the United States of America. Notwithstanding the foregoing, Tenant hereby
confirms that if it becomes aware or receives any notice of any violation of the
foregoing covenant and agreement (an “OFAC Violation”), Tenant will immediately
(i) give notice to Landlord of such OFAC Violation, and (ii) comply with all
laws applicable to such OFAC Violation, including, without limitation, Executive
Order 13224; the International Emergency Economic Powers Act, 50 U.S.C. Sections
1701-06; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat. 2047-55; the United
Nations Participation Act, 22 U.S.C. Section 287c; the Antiterrorism and
Effective Death Penalty Act, (enacting 8 U.S.C. Section 219, 18 U.S.C. Section
2332d, and 18 U.S.C. Section 2339b); the International Security and Development
Cooperation Act, 22 U.S.C. Section 2349 aa-9; the Terrorism Sanctions
Regulations, 31 C.F.R. Part 595; the Terrorism List Governments Sanctions
Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist Organizations
Sanctions Regulations, 31 C.F.R. Part 597 (collectively, the “Anti-Terrorism
Regulations”), and Tenant hereby authorizes and consents to Landlord taking any
and all reasonable steps Landlord deems necessary, in its sole discretion, to
comply with all laws applicable to any such OFAC Violation, including the
requirements of the Anti-Terrorism Regulations. Failure to comply with the
Anti-Terrorism Regulations will be an event of default under this Lease. Tenant
will provide such reasonable evidence as Landlord may request from time to time
to evidence compliance with the foregoing.

 

Article 6

 

Condition and Operation of Building

 

6.01         Exhibit B Controls. Landlord’s entire obligation with respect to
the improvements required to be made to the Leased Premises shall be as stated
in Exhibit B. Landlord shall have no other obligation of any kind or character,
express or implied, with respect to the condition of the Leased Premises,
Building or Project or the suitability thereof for the Permitted Use.

 

6.02         Alteration of Building. Provided the same do not, on a permanent
basis, materially adversely interfere with the use of or access to the Leased
Premises, unless such alterations or additions are required to comply with
applicable law, Landlord may, at any time and from time to time: (A) make
alterations, structural modifications, seismic modifications or additions to the
Building; (B) change, add to, eliminate or reduce the extent, size, shape or
configuration of any aspect of the Building or its operations; (C) change the
arrangement, character, use or location of corridors stairs, toilets,
mechanical, plumbing, electrical or other operating systems or any other parts
of the Building; and (D) change the name, number or designation by which the
Building is commonly known. None of the foregoing acts shall be deemed an actual
or constructive eviction of Tenant, shall entitle Tenant to any reduction of
Rent or shall result in any liability of Landlord to Tenant. Landlord shall have
the exclusive rights to the airspace above and around, and the subsurface below,
the Leased Premises and other portions of the Building, including, without
limitation, the exclusive right to use all exterior walls, roofs and other
portions of the Building for signs, notices and other promotional purposes.

 

Article 7

 

Casualty, Eminent Domain and Miscellaneous Matters

 

7.01         Landlord’s Casualty Insurance. Landlord shall procure and maintain
the following:

 

(A)         All risk property insurance on the Project. Landlord shall not be
obligated to insure any furniture, equipment, trade fixtures, machinery, goods,
or supplies which Tenant may keep or maintain in the Leased Premises or any
alteration, addition, or improvement which Tenant may make upon the Leased
Premises. In addition, Landlord may elect to secure and maintain rental income
insurance. If the annual cost to Landlord for such property or rental income
insurance exceeds the standard rates because of the nature of Tenant’s
operations, Tenant shall, upon receipt of appropriate invoices, reimburse
Landlord for such increased cost.

 

(B)         Commercial general liability insurance, which shall be in addition
to, and not in lieu of, insurance required to be maintained by Tenant. Tenant
shall not be included as an additional insured on any policy of liability
insurance maintained by Landlord. Landlord shall maintain, or cause to be
maintained, a policy or policies of insurance covering the Building with any
applicable premiums thereon fully paid in advance, in such amount as Landlord
may determine in its reasonable discretion, which shall be generally consistent
with the practices of Landlords of similar properties in the area of the
Building. Landlord may satisfy all or part of its obligations under this Article
7 through one or more blanket policies of insurance or through self-insurance.
The coverages maintained by Landlord hereunder may include earthquake loss if
Landlord elects to maintain such coverage. Landlord shall not be obligated to
insure any furniture, equipment, machinery, goods or supplies not covered by
this Lease that Tenant may keep or maintain in the Leased Premises, or any
Tenant Extra Improvements or Alterations that Tenant may make upon the Leased
Premises. If the annual premiums charged Landlord for such casualty insurance
exceed the standard premium rates charged by Landlord’s insurer because the
nature of Tenant’s operations result in extra-hazardous or higher than normal
risk exposure, then Tenant shall, upon receipt of appropriate premium invoices,
reimburse Landlord for such increases in premium.

 



 -20- 

 

 

7.02         Tenant's Liability Insurance.

 

(A)         Without in any way limiting Tenant's liability pursuant to Section
7.02 below, Tenant shall, at its sole cost and expense, obtain and keep in force
during the term of this Lease and any extensions thereof the following insurance
policies:

 

(1)         Commercial general liability insurance which insures against claims
for bodily injury, personal injury, advertising injury, and property damage
based upon, involving, or arising out of the use, occupancy, or maintenance of
the Leased Premises and the Project. Such insurance shall afford, at a minimum,
the following limits:

 

Each Occurrence  $1,000,000  General Aggregate  $2,000,000  Products/Completed
Operations Aggregate  $1,000,000  Personal and Advertising Injury Liability 
$1,000,000  Fire Damage Legal Liability  $100,000  Medical Payments  $5,000 

 

Any general aggregate limit shall apply on a per location basis. Tenant’s
commercial general liability insurance shall include Landlord, its trustees,
officers, directors, members, agents, and employees, Landlord’s mortgagees, and
Landlord’s representatives, as additional insureds. This coverage shall be
written on the most current ISO CGL form, shall include contractual liability,
premises-operations and products-completed operations and shall contain an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke, or fumes from a hostile fire. Such insurance shall be written on
an occurrence basis and contain a standard separation of insureds provision.

 

(2)         Business automobile liability insurance covering owned, hired and
non-owned vehicles with minimum limits of $1,000,000 combined single limit per
occurrence.

 

(3)         Workers’ compensation insurance in accordance with the laws of the
state in which the Leased Premises are located with employer’s liability
insurance in an amount not less than $1,000,000.

 

(4)         Umbrella/excess liability insurance, on an occurrence basis, that
applies excess of the required commercial general liability, business automobile
liability, and employer’s liability policies with the following minimum limits:

 

Each Occurrence  $2,000,000  Annual Aggregate  $2,000,000 

 

These limits shall be in addition to and not including those stated for the
underlying commercial general liability, business automobile liability, and
employers liability insurance required herein. Umbrella/Excess liability
policies shall contain an endorsement stating that any entity qualifying as an
additional insured on the insurance stated in the Schedule of Underlying
Insurance shall be an additional insured on the umbrella/excess liability
policies, and that they apply immediately upon exhaustion of the insurance
stated in the Schedule of Underlying Insurance as respects the coverage afforded
to any additional insured. The umbrella/excess liability policies shall also
provide that they apply before any other insurance, whether primary, excess,
contingent or on any other basis, available to an additional insured on which
the additional insured is a named insured (which shall include any
self-insurance), and that the insurer will not seek contribution from such
insurance.

 



 -21- 

 

 

(5)         All risk property insurance including theft, sprinkler leakage and
boiler and machinery coverage on all of Tenant’s trade fixtures, furniture,
inventory and other personal property in the Leased Premises, and on any
alterations, additions, or improvements made by Tenant upon the Leased Premises
all for the full replacement cost thereof. Tenant shall use the proceeds from
such insurance for the replacement of trade fixtures, furniture, inventory and
other personal property and for the restoration of Tenant’s improvements,
alterations, and additions to the Leased Premises. Landlord shall be named as
loss payee with respect to alterations, additions, or improvements of the Leased
Premises where the tenant cannot remove at the end of the lease term wherein
ownership then reverts to the Landlord.

 

(6)         Business income and extra expense insurance with limits not less
than one hundred percent (100%) of all income and charges payable by Tenant
under this lease for a period of twelve (12) months.

 

(B)         All policies required to be carried by Tenant hereunder shall be
issued by an insurance company licensed or authorized to do business in the
state in which the Project is located with a rating of at least “A-: X” or
better as set forth in the most current issue of Best’s Insurance Reports,
unless otherwise approved by Landlord. Tenant shall not do or permit anything to
be done that would invalidate the insurance policies required herein. Liability
insurance maintained by Tenant shall be primary coverage on behalf of Landlord,
its trustees, officers, directors, members, agents, and employees, Landlord’s
mortgagees, and Landlord’s representatives and any policies of Landlord, its
trustees, officers, directors, members, agents, and employees, Landlord’s
mortgagees, and Landlord’s representatives shall be non contributory.
Certificates of insurance, acceptable to Landlord, evidencing the existence and
amount of each insurance policy required hereunder shall be delivered to
Landlord prior to delivery or possession of the Leased Premises and ten (10)
days following each renewal date. Certificates of insurance shall evidence that
Landlord, its trustees, officers, directors, members, agents, and employees,
Landlord’s mortgagees, and Landlord’s representatives are included as additional
insureds on liability policies and that Landlord is included as loss payee on
the property insurance as stated in section (A)(5) above. Further, each policy
shall contain provisions giving Landlord and each of the other additional
insureds at least thirty (30) days prior written notice of cancellation,
non-renewal or material change in coverage.

 

(C)         In the event that Tenant fails to provide evidence of insurance
required to be provided by Tenant in this Lease, prior to the Term Commencement
Date and thereafter during the Term, within ten (10) days following Landlord’s
request thereof, and thirty (30) days prior to the expiration of any such
coverage, Landlord shall be authorized (but not required) to procure such
coverage in the amount stated with all costs thereof to be chargeable to Tenant
and payable upon written invoice thereof.

 

(D)         The limits of insurance required by this Lease, or as carried by
Tenant, shall not limit the liability of Tenant or relieve Tenant of any
obligation thereunder, except to the extent provided for under Section 7.04
below. Any deductibles selected by Tenant shall be the sole responsibility of
Tenant.

 

(E)         Tenant insurance requirements stipulated in Section 7.02 are based
upon current industry standards. Landlord reserves the right to require
additional coverage or to increase limits as industry standards change.

 

7.03         Tenant’s Contractor's Insurance. Should Tenant engage the services
of any contractor to perform work in the Leased Premises, Tenant shall ensure
that such contractor carries commercial general liability, business automobile
liability, umbrella/excess liability (following form), worker’s compensation and
employers liability coverages in substantially the same amounts as are required
of Tenant under this Lease. Contractor shall include Landlord, its trustees,
officers, directors, members, agents and employees, Landlord’s mortgagees and
Landlord’s representatives as additional insureds on the liability policies
required hereunder. All policies required to be carried by any contractor shall
be issued by and binding upon an insurance company licensed or authorized to do
business in the state in which the Project is located with a rating of at least
“A-: X” or better as set forth in the most current issue of Best’s Insurance
Reports, unless otherwise approved by Landlord. Certificates of insurance,
acceptable to Landlord, evidencing the existence and amount of each insurance
policy required hereunder shall be delivered to Landlord prior to the
commencement of any work in the Leased Premises. Further, each policy will
contain provisions giving Landlord and each of the other additional insureds
with at least thirty (30) days’ prior written notice of any cancelation,
non-renewal or material change in coverage. The above requirements shall apply
equally to any subcontractor engaged by contractor.

 



 -22- 

 

 

7.04         Indemnity and Exoneration.

 

(A)         Tenant shall, to the fullest extent permitted by law, indemnify,
defend with counsel acceptable to Landlord, and hold harmless Landlord, its
advisor, its property manager, and Landlord's employees, agents, partners,
officers, directors, and shareholders from and against any and all claims,
damages, losses, liabilities, penalties, judgments, and costs and expenses
(including, without limitation, attorneys' fees) and any suit, action, or
proceeding brought pursuant thereto (collectively, "Claims"), including Claims
for property damage, or personal injury including death, arising out of (i)
Tenant's use of the Leased Premises, or any part thereof, or any activity, work,
or other thing done in or about the Leased Premises, (ii) any activity, work, or
other thing done by Tenant or permitted to be done by Tenant in or about the
Project, or any part thereof, (iii) any breach or default in the performance of
any obligation on Tenant's part to be performed under the terms of this Lease
(including, without limitation, a failure to maintain insurance as provided in
Section 7.02, or (iv) any act or negligence of Tenant or Tenant’s agents,
employees, contractors, subtenants, assignees, invitees or licensees
(collectively, the “Tenant Parties”). Tenant's duty of indemnity pursuant to
this Section 7.04 shall include any Claims caused by the negligence of
Landlord's employees, agents, partners, officers, directors, or shareholders,
but shall exclude Claims arising from the gross negligence or willful misconduct
of Landlord, its advisor, its property manager, and Landlord's employees,
agents, partners, officers, directors, or shareholders.

 

(B)         The indemnity herein shall extend to the costs and expenses incurred
by Landlord for administrative expenses, consultant fees, expert costs,
investigation expenses and costs incurred in settling indemnified claims,
whether such costs occurred before or after any litigation is commenced. The
indemnity herein shall survive the termination of this Lease and shall continue
in effect until any and all claims, actions or causes of action with respect to
any of the matters indemnified against are fully and finally barred by the
applicable statute of limitations. In no event shall any of the insurance
provisions set forth in Section 7.02 of this Lease be construed as a limitation
on the scope of indemnification set forth herein.

 

(C)         Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to or loss of property or injury or death to person
in, upon, or about all portions of the Project from any cause, except to the
extent caused by the gross negligence or willful misconduct of Landlord or
Landlord's agents, and Tenant hereby waives all claims in respect thereof
against Landlord. Landlord or its agents shall not be liable for any damage to
or loss of property entrusted to employees of any part of the Project nor for
loss of or damage to any property by theft or otherwise, nor for any injury or
death of persons or damage to or loss of property or any equipment, appliances,
or fixtures therein, resulting from any accident, casualty, or condition
occurring in or about any portion of the Project, or from any other cause
whatsoever, except to the extent caused by the gross negligence or willful
misconduct of Landlord or Landlord's agents. Landlord or its agents shall not be
liable for interference with the light or other incorporeal hereditaments, nor,
except as otherwise expressly provided in this Lease, shall Landlord be liable
for any latent defect in the Leased Premises or in the Building. Notwithstanding
any other provision of this Lease, in no event shall Landlord have any liability
for loss of business (including, without limitation, lost profits) by Tenant.
Tenant shall give prompt written notice to Landlord in case of fire or accident
in the Leased Premises or in the Building or of defects therein or in the
fixtures or equipment.

 

(D)         Landlord will not be responsible for or liable to Tenant for any
loss or damage that may be occasioned by or through the acts or omissions of
persons occupying adjoining premises or any part of the premises adjacent to or
connected with the Leased Premises or any part of the Building or for any loss
or damage resulting to Tenant or its property from burst, stopped or leaking
water, gas, sewer or steam pipes or falling plaster, or electrical wiring or for
any damage or loss of property within the Leased Premises from any causes
whatsoever, including but not limited to theft, and/or acts or threatened acts
of terrorism, damage or injury due to mold, excepting only losses or damages
resulting from the gross negligence or willful misconduct of Landlord.
Notwithstanding anything to the contrary in this Lease, Landlord will not be
liable under any circumstances to Tenant for any incidental or consequential
damages.

 

(E)         If, by reason of any act or omission of Tenant or the Tenant's
Parties, Landlord is made a party defendant to any litigation concerning this
Lease or any part of the Project, Tenant shall indemnify, defend with counsel
acceptable to Landlord, and hold harmless Landlord from any liability and
damages, costs and expenses incurred by (or threatened against) Landlord as a
party defendant, including attorneys' fees.

 



 -23- 

 

 

7.05         Waiver of Subrogation Rights. Notwithstanding anything to the
contrary in this Lease (except as set forth in Section 5.15(C) above), Landlord
waives any and all rights of recovery against Tenant for or arising out of
damage to, or destruction of the Leased Premises to the extent that Landlord’s
property insurance policies then in force insure against such damage or
destruction and permit such waiver and only to the extent of insurance proceeds
actually received by Landlord for such damage or destruction. Notwithstanding
anything to the contrary in this Lease, Tenant waives any and all rights of
recovery against Landlord for or arising out of damage to or destruction of any
property of Tenant to the extent that Tenant’s property insurance policies then
in force or the policies required by this Lease, whichever is broader, insure
against such damage or destruction.

 

7.06         Condemnation and Loss or Damage.

 

(A)         If the Leased Premises or any portion of the Project shall be taken
or condemned for any public purpose to such an extent as to render the Leased
Premises untenantable, as reasonably determined by Landlord, this Lease shall,
at the option of either party, forthwith cease and terminate as of the date of
taking. All proceeds from any taking or condemnation of the Leased Premises
shall belong to and be paid to Landlord subject to the rights of any mortgagee
of Landlord’s interest in the Project or the beneficiary of any deed of trust
that constitutes an encumbrance thereon; provided, however, that Landlord shall
cooperate with Tenant if Tenant seeks to recover at its cost and expense,
proceeds, damages or awards paid to compensate for damage to or taking of Tenant
Extra Improvements for which Tenant has paid hereunder, and any such amounts
recovered shall be paid to Tenant.

 

(B)         If a temporary taking of a portion of the Leased Premises occurs,
there shall be no abatement of Rent and Tenant shall remain fully obligated for
performance of all of the covenants and obligations on its part to be performed
pursuant to the terms of this Lease. All proceeds awarded or paid with respect
thereto shall belong to Tenant.

 

7.07         Damage and Destruction. If a fire or other casualty in the Leased
Premises occurs, Tenant shall immediately give notice thereof to Landlord. In
the event of a fire or other casualty in the Project, the following provision
shall then apply:

 

(A)         If the damage is limited solely to the Leased Premises and the
Leased Premises can be made tenantable with all damage repaired within six (6)
months from the date of damage or destruction, then Landlord shall diligently
rebuild the same. If Landlord rebuilds the Leased Premises, Tenant shall repair
and restore Tenant Extra Improvements and any Alterations consented to by
Landlord or, at Landlord’s election, Landlord may repair and rebuild the Tenant
Extra Improvements and any Alterations consented to by Landlord, at Tenant’s
expense, and if Landlord so elects and if requested by Landlord, Tenant shall
assign any right it may have to be paid insurance proceeds on account of such
loss directly to Landlord.

 

(B)         If portions of the Project outside the boundaries of the Leased
Premises are damaged or destroyed (whether or not the Leased Premises are also
damaged or destroyed) and the Leased Premises and the Project can both be made
tenantable with all damage repaired within six (6) months from the date of
damage or destruction, and provided that Landlord determines that such
reconstruction is economically feasible considering the insurance proceeds
available for such rebuilding, then Landlord shall be obligated to do so;
provided, however, that Landlord shall have no obligation to repair or restore
Tenant Extra Improvements or Alterations unless Landlord elects to do so at
Tenant’s expense as provided in Section 7.07(A).

 

(C)         If neither subparagraph 7.07(A) nor 7.07(B) above applies, Landlord
shall notify Tenant within sixty (60) days after the date of such damage and
destruction and either Tenant or Landlord may terminate this Lease within thirty
(30) days after the date of such notice; provided, however, that Landlord shall
have the right to elect to reconstruct the Project and the Leased Premises, in
which event Landlord shall notify Tenant within said sixty (60) day period and
Tenant shall thereupon have no right to terminate this Lease.

 

(D)         During any period when Tenant’s use of the Leased Premises is
significantly affected by damage or destruction, Gross Rent shall abate
proportionately based on the portion of the Leased Premises rendered unusable by
such damage or destruction, until such time as the Leased Premises are made
tenantable as reasonably determined by Landlord, and no portion of the Rent so
abated shall be subject to subsequent recapture; provided, however, that there
shall be no such abatement except to the extent that the amount thereof is
compensated for and recoverable from the proceeds of rental abatement or
business interruption insurance maintained by Landlord with respect to this
Lease, the Leased Premises or the Project.

 



 -24- 

 

 

(E)         The proceeds from any insurance paid by reason of damage to or
destruction of the Building or any part thereof, the Base Tenant Improvements or
any other element, component or property insured by Landlord shall belong to and
be paid to Landlord subject to the rights of any mortgagee of Landlord’s
interest in the Project or the beneficiary of any deed of trust that constitutes
an encumbrance thereon. If this Lease is terminated by either party as a
consequence of a casualty in accordance with any of the provisions of this
Section 7.07, all proceeds of insurance required to be maintained either by
Landlord shall be paid to Landlord, subject to the rights of any mortgagee of
Landlord’s interest in the Project or the beneficiary of any deed of trust that
constitutes an encumbrance thereon. Tenant may retain all proceeds of insurance
payable in connection with Tenant’s Extra Improvements any Alterations and
Tenant’s trade fixtures, furnishings, equipment and all other items of personal
property of Tenant.

 

(F)         If the Leased Premises, or any part thereof, or any portion of the
Building necessary for Tenant’s use of the Leased Premises, are damaged or
destroyed during the last twelve (12) months of the Term, or any extension
thereof, Landlord or Tenant may terminate this Lease by giving written notice
thereof to the other party within thirty (30) days after the date of the
casualty, in which case this Lease shall terminate as of the date of the
casualty.

 

(G)         Except to the extent expressly provided in this Lease, nothing
contained in this Lease shall relieve Tenant of any liability to Landlord or to
its insurance carriers that Tenant may have under law or under the provisions of
this Lease in connection with any damage to the Leased Premises or the Building
by fire or other casualty.

 

(H)         The provisions of this Lease, including this Section 7.07,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Leased Premises,
the Building or any other portion of the Project, and any statute, regulation or
case law of the State of Washington with respect to termination rights arising
from damage or destruction shall have no application to this Lease or any damage
or destruction to all or any part of the Leased Premises, the Building or any
other portion of the Project.

 

7.08         Default by Tenant.

 

(A)         Events of Default. The occurrence of any of the following shall
constitute an event of default on the part of Tenant:

 

(1)         Intentionally Omitted;

 

(2)         Nonpayment of Rent. Failure to pay any installment of Gross Rent or
items of Additional Rent, upon the date when payment is due, such failure
continuing for a period of five (5) days after Tenant’s receipt of written
notice that the same is past due;

 

(3)         Anti-Terrorism Requirements. Tenant’s failure to comply with any
provision of Section 5.17 hereof shall be an immediate event of default, without
any requirement of notice.

 

(4)         Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in Sections
7.08(A)(1) (2) or(3), such failure continuing for fifteen (15) business days
after written notice of such failure (or such longer period as is reasonably
necessary to remedy such default, provided that Tenant shall continuously and
diligently pursue such remedy at all times until such default is cured, up to a
maximum of ninety (90) days);

 

(5)         General Assignment. A general assignment by Tenant for the benefit
of creditors;

 

(6)         Bankruptcy. The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of thirty (30) days. If
under applicable law the trustee in bankruptcy or Tenant has the right to affirm
this Lease and continue to perform the obligations of Tenant hereunder, such
trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease;

 



 -25- 

 

 

(7)         Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Leased Premises, if such
receivership remains undissolved for a period of ten (10) business days after
creation thereof;

 

(8)         Attachment. The attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or the Leased Premises, or
attachment or seizure of any substantial equity or other ownership interest in
Tenant, to the extent that a transfer pursuant to such an attachment would be
deemed to be an assignment of this Lease under Section 5.04 hereof, if such
attachment or other seizure remains undismissed or undischarged for a period of
ten (10) business days after the levy thereof;

 

(9)         Insolvency. The admission by Tenant in writing of its inability to
pay its debts as they become due, the filing by Tenant of a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant of an answer admitting or failing timely to contest a material
allegation of a petition filed against Tenant in any such proceeding or, if
within thirty (30) days after the commencement of any proceeding against Tenant
seeking any reorganization, or arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed.

 

Any notice required under this Section 7.08(A) shall be in lieu of, and not in
addition to, any notice required under any applicable law.

 

(B)          Remedies Upon Default.

 

(1)         Termination. If an event of default occurs, Landlord shall have the
right, with or without notice or demand, immediately (after expiration of the
applicable grace periods specified herein) to terminate this Lease, and at any
time thereafter recover possession of the Leased Premises or any part thereof
and expel and remove therefrom Tenant and any other person occupying the same,
by any lawful means, and again repossess and enjoy the Leased Premises without
prejudice to any of the remedies that Landlord may have under this Lease, or at
law or equity by reason of Tenant’s default or of such termination. Tenant
stipulates and agrees that if it shall not be conducting its business from the
Leased Premises after the expiration of any period specified in any default
notice delivered by Landlord, it shall be reasonable for Landlord to conclude,
and Tenant shall, without further notice from Landlord, including, without
limitation, any notice under any applicable law, the benefits of which Tenant
hereby expressly waives, be deemed to have made an irrevocable election to
abandon possession of the Leased Premises.

 

(2)         Continuation After Default. Even though Tenant has breached this
Lease and/or abandoned the Leased Premises, this Lease shall continue in effect
for so long as Landlord does not terminate Tenant’s right to possession under
Section 7.08 hereof, and Landlord may enforce all of its rights and remedies
under this Lease, including (but without limitation) the right to recover Rent
as it becomes due, and Landlord, without terminating this Lease, may exercise
all of the rights and remedies of a landlord at law or in equity. Acts of
maintenance, preservation or efforts to lease the Leased Premises or the
appointment of receiver upon application of Landlord to protect Landlord’s
interest under this Lease shall not constitute an election to terminate Tenant’s
right to possession.

 

(3)         Damages Upon Termination. Should Landlord terminate this Lease
pursuant to the provisions of Section 7.08(B)(1) hereof, then, in addition to
any other rights and remedies to which Landlord may be entitled under applicable
law, Landlord shall be entitled to recover from Tenant: (1) the worth at the
time of award of the unpaid Rent and other amounts which had been earned at the
time of termination; (2) the worth at the time of award of the amount by which
the unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such Rent loss that the Tenant proves could have
been reasonably avoided; (3) the worth at the time of award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such Rent loss that the Tenant proves could be reasonably
avoided; (4) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom; and (5) any other damages that may be recoverable at law or in
equity at the time of such termination. The “worth at the time of award” of the
amounts referred to in (1) and (2) shall be computed with interest at twelve
percent (12%) per annum or the highest lawful rate, whichever is the lower. The
“worth at the time of award” of the amount referred to in (3) shall be based
upon competent appraisal evidence and the lowest discount rate permitted under
applicable law (or one percent (1%) above the “discount rate” in effect as
published by the Federal Reserve Bank of San Francisco as of the date of
default, if no such rate is provided).

 



 -26- 

 

 

(4)         Without any further notice or demand, Landlord may cure any default
of Tenant under the terms of this Lease. Tenant agrees to reimburse Landlord on
demand for any reasonable expenses that Landlord may incur in curing such
default. Tenant further agrees that Landlord shall not be liable for any damages
resulting to Tenant from such cure, unless caused by the gross negligence or
willful misconduct of Landlord (but subject to the other limitations on
Landlord’s liability set forth in this Lease). Notwithstanding anything herein
to the contrary, Landlord will have no obligation to cure any default of Tenant.

 

(C)         Computation of Rent for Purposes of Default. For purposes of
computing unpaid Rent that would have accrued and become payable under this
Lease pursuant to the provisions of Section 7.08, unpaid Rent shall consist of
the sum of:

 

(1)         the total Base Rent for the balance of the Term, plus

 

(2)         a computation of Tenant’s Proportionate Share of the Basic Operating
Cost for the balance of the Term, the assumed Basic Operating Cost for the
calendar year of the default and each future calendar year in the Term to be
equal to the Basic Operating Cost for the calendar year prior to the year in
which default occurs compounded at a per annum rate equal to the mean average
rate of inflation for the preceding five (5) calendar years as determined by
reference to the Consumer Price Index - all items for the
Seattle-Tacoma-Bremerton Area, All Urban Consumers, published by the Bureau of
Labor Statistics of the United States Department of Labor (Base Year 1982-84 =
100) (the “CPI”), or such successor index as may be established to provide a
measure of the current purchasing power of the dollar.

 

(D)         Late Charge. In addition to its other remedies, Landlord shall,
without any requirement of further notice, have the right to add to the amount
of any payment required to be made by Tenant hereunder that is not paid on or
before the date the same is due, an amount equal to Two Hundred Fifty Dollars
($250.00) and shall in addition have the right to charge Tenant five percent
(5%) of the delinquency, the parties agreeing that Landlord’s damage by virtue
of such delinquencies would be difficult to compute and the amount stated herein
represents a reasonable estimate thereof. If any such amount shall remain
outstanding for thirty (30) days after the due date thereof, Landlord may, in
addition to the late charge specified herein, assess simple interest on any such
amount at the greater of twelve percent (12%) per annum or the highest rate
allowed under law. The late charge shall be due upon demand by Landlord at any
time after failure to pay any installment of Rent, and in the case of Gross
Rent, without waiting for expiration of any period specified in Section
7.08(A)(2). The foregoing shall not be deemed to limit any other provision of
this Lease that provides for the recovery of damages or reimbursement of other
amounts to Landlord in connection with any default hereunder, including, without
limitation, Section 7.10 hereof.

 

(E)         Remedies Cumulative. All rights, privileges and elections or
remedies of the parties are cumulative and not alternative to the extent
permitted by law and except as otherwise provided herein.

 

(F)         Certain Waivers. TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED
UNDER ANY LAWS AND RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE
TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE
THIS LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S BREACH (INCLUDING
WITHOUT LIMITATION, ANY REDEMPTION RIGHTS OR RELIEF FOR FORFEITURE PROVIDED
UNDER RCW 59.12.190). TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE. THE PARTIES AGREE THAT THIS PROVISION SHALL CONSTITUTE A WRITTEN
CONSENT THAT MAY BE FILED WITH THE CLERK OF COURT TO EVIDENCE SUCH WAIVER.

 

7.09         Landlord’s Default. Tenant shall promptly notify Landlord of the
need for any repairs or action with respect to other matters that are Landlord’s
obligation under this Lease. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within thirty (30) days after
receipt of notice from Tenant, or if such default cannot reasonably be cured
within thirty (30) days, and if Landlord fails to commence to cure within such
thirty (30) day period or to diligently prosecute the same to completion, then
subject to the other limitations set forth elsewhere in this Lease, Landlord
shall be liable to Tenant for any damages sustained by Tenant as a result of
Landlord’s breach; provided that in no event shall (a) Landlord be liable for
indirect, consequential or punitive damages, including without limitation, any
damages based on lost profits; or (b) Tenant have the right to terminate this
Lease on account of a Landlord default. Tenant shall not have the right to
withhold, reduce or offset any amount against any payments of Rent or any other
charges due and payable under this Lease unless Tenant has obtained a final,
non-appealable judgment against Landlord for the amount due.

 



 -27- 

 

 

7.10         No Waiver. Failure of Landlord or Tenant to declare any default
immediately upon occurrence thereof, or delay in taking any action in connection
therewith, shall not waive such default, but Landlord or Tenant, as the case may
be, shall have the right to declare any such default at any time thereafter. No
waiver by Landlord of an event of default, or any agreement, term, covenant or
condition contained in this Lease, shall be effective or binding on Landlord
unless made in writing and no such waiver shall be implied from any omission by
Landlord to take action with respect to such event of default or other such
matter. No express written waiver by Landlord of any event of default, or other
such matter, shall affect or cover any other event of default, matter or period
of time, other than the event of default, matter and/or period of time specified
in such express waiver. One or more written waivers by Landlord of any event of
default, or other matter, shall not be deemed to be a waiver of any subsequent
event of default, or other matter, in the performance of the same provision of
this Lease. Acceptance of Rent by Landlord hereunder, or endorsement of any
check, shall not, in and of itself, constitute a waiver of any event of default
or of any agreement, term, covenant or condition of this Lease, except as to the
payment of Rent so accepted, regardless of Landlord’s knowledge of any
concurrent event of default or matter. No course of conduct between Landlord and
Tenant, and no acceptance of the keys to or possession of the Leased Premises
before the termination of the Term by Landlord or any employee of Landlord shall
constitute a waiver of any such breach or of any term, covenant or condition of
this Lease or operate as a surrender of this Lease. All of the remedies
permitted or available to the parties under this Lease, or at law or in equity,
shall be cumulative and not alternative and invocation of any such right or
remedy shall not constitute a waiver or election of remedies with respect to any
other permitted or available right or remedy.

 

7.11         Holding Over. If Tenant holds over after expiration or termination
of this Lease with the written consent of Landlord, Tenant shall pay for each
month of holdover tenancy the greater of one hundred fifty percent (150%) of the
Gross Rent that Tenant was obligated to pay for the month immediately preceding
the end of the Term, or the then Fair Market Rent prevailing at the time of such
holdover, for each month or any part thereof of any such holdover period
together with such other amounts as may become due hereunder. No holding over by
Tenant after the Term shall operate to extend the Term. If Tenant holds over
without consent, Tenant shall pay for each month of holdover tenancy the greater
of one hundred fifty percent (150%) of the Gross Rent that Tenant was obligated
to pay for the month immediately preceding the end of the Term, or the then Fair
Market Rent prevailing at the time of such holdover, for each month or any part
thereof of any such holdover period together with such other amounts as may
become due hereunder and, in addition thereto, Tenant shall indemnify, protect
and hold Landlord harmless from and against all claims for damages by any other
tenant or third person to whom Landlord may have leased or offered to lease all
or any part of the Leased Premises covered hereby, effective upon the
termination of this Lease, together with all loss, cost, expense, damages and
liabilities in connection therewith, including, without limitation, attorneys’
fees, Landlord's lost revenues and punitive damages. Any holding over with the
consent of Landlord in writing shall thereafter constitute this Lease a lease
from month to month, provided nothing herein shall be deemed as a consent by
Landlord to any such holding over.

 

7.12         Attorneys’ Fees. If either party places the enforcement of this
Lease, or any part thereof, or the collection of any Rent due, or to become due
hereunder, or recovery of the possession of the Leased Premises in the hands of
an attorney, or files suit upon the same, or seeks a judicial declaration of
rights hereunder, the prevailing party shall recover its reasonable attorneys’
fees and court costs from the other party. “Prevailing party” within the meaning
of this Section 7.12 shall include a party who dismisses an action for recovery
hereunder in exchange for payment of the sums allegedly due, performance of
covenants allegedly breached or consideration substantially equal to the relief
sought in the action.

 

7.13         Amendments. This Lease may not be altered, changed or amended,
except by an instrument in writing signed by both parties.

 



 -28- 

 

 

7.14         Transfers by Landlord. Landlord shall have the right to transfer
and assign, in whole or in part, all of its rights and obligations hereunder and
in the Project. Upon transfer by Landlord of its interest in the Project, no
further liability or obligations shall thereafter accrue against the
transferring or assigning person as Landlord hereunder.

 

7.15         Severability. If any term or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and shall be enforceable to the extent permitted by
law.

 

7.16         Notices. All notices, demands, consents and approvals that may or
are required to be given by either party to the other hereunder shall be in
writing and shall be deemed to have been fully given by personal delivery or
when deposited in the United States mail, certified or registered, postage
prepaid, or sent by reputable overnight or same day delivery service, and
addressed to the party to be notified at the address for such party specified on
the Basic Lease Information sheet, or to such other place as the party to be
notified may from time to time designate by at least fifteen (15) days notice to
the notifying party. Tenant appoints as its agent to receive the service of all
default notices and notice of commencement of unlawful detainer proceedings the
person in charge of or apparently in charge of or occupying the Leased Premises
at the time, and if there is no such person, then service may be made by
attaching the same on the main entrance of the Leased Premises.

 

7.17         No Option. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

 

7.18         Integration. The terms of this Lease are intended by the parties as
a final expression of their agreement with respect to such terms as are included
in this Lease and may not be contradicted by evidence of any prior or
contemporaneous agreement, arrangement, understanding or negotiation (whether
oral or written). The parties further intend that this Lease constitutes the
complete and exclusive statement of its terms, and no extrinsic evidence
whatsoever may be introduced in any judicial proceeding involving this Lease.
The language in all parts of this Lease shall in all cases be construed as a
whole and in accordance with its fair meaning and not restricted for or against
any party and as if both Landlord and Tenant had prepared it. Any deletion of
language from this Lease prior to its execution by Landlord and Tenant shall not
be construed to raise any presumption, canon of construction or implication,
including, without limitation, any implication that the parties intended thereby
to state the converse of the deleted language.

 

7.19         Quitclaim. Upon expiration or earlier termination of this Lease,
Tenant shall, immediately upon request of Landlord, execute, acknowledge and
deliver to Landlord a recordable deed quitclaiming to Landlord all interest of
Tenant in the Leased Premises, the Project and this Lease.

 

7.20         No Easement for Light, Air and View. This Lease conveys to Tenant
no rights for any light, air or view. No diminution of light, air or view, or
any impairment of the visibility of the Leased Premises from inside or outside
the Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

 

7.21         No Merger. The voluntary or other surrender or termination of this
Lease by Tenant, or a mutual cancellation thereof shall not work a merger, but,
at Landlord’s sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.

 

7.22         Memorandum of Lease. Tenant shall, upon request of Landlord,
execute, acknowledge and deliver a short form memorandum of this Lease (and any
amendment hereto or consolidation hereof), in form suitable for recording. In no
event shall this Lease or any memorandum thereof be recorded without the prior
written consent of Landlord, and any attempt to do so shall constitute a default
by Tenant.

 

7.23         Survival. All of covenants and obligations contained in this Lease
shall survive the expiration or earlier termination of this Lease. No provision
of this Lease providing for termination in certain events shall be construed as
a limitation or restriction of Landlord’s rights and remedies at law or in
equity available upon a breach by Tenant of this Lease.

 



 -29- 

 

 

7.24         Financial Statements. If (a) Landlord intends to sell all or any
portion of the Building or Project (or any interest therein), or (b) obtain a
loan secured by the Building or Project (or any interest therein), or (c) if an
event of default shall occur under this Lease or (d) if Landlord so requests
without being required to provide a reason (provided Landlord shall make a
request under this subparagraph (d) no more frequently than once (1) per year),
Tenant shall, after Landlord’s written request, furnish Landlord with financial
statements, dated no earlier than one (1) year before such request, certified as
accurate by Tenant, reflecting Tenant’s then current financial condition, or the
financial condition of the individuals comprising Tenant, in such form and
detail as Landlord may reasonably request (the “Financial Statements”). Tenant
shall have fifteen (15) days after any request under subparagraphs (a), (b) or
(d) above, or three (3) business days after any request under subparagraph (c)
above, as applicable, to provide the relevant Financial Statements. If Tenant is
a publicly traded company, the foregoing requirement shall be deemed satisfied
by delivery to Landlord of Tenant’s most recent annual report. In addition, if
Landlord finances the construction of improvements on and to the Building or
Project, or otherwise procures financing secured by the Building or Project, or
any portion thereof or interest therein, then the terms and provisions of this
Lease may be subject to review and approval by the financial source providing
such financing.

 

7.25         No Joint Venture. This Lease shall not be construed to create a
partnership, joint venture or similar relationship or arrangement between
Landlord and Tenant hereunder.

 

7.26         Successors and Assigns. This Lease shall be binding upon and inure
to the benefit of Landlord, its successors and assigns (subject to the
provisions hereof, including, but without limitation, Section 5.14); and shall
be binding upon and inure to the benefit of Tenant, its successors, and to the
extent assignment may be approved by Landlord hereunder, Tenant’s assigns.

 

7.27         Applicable Law. All rights and remedies of Landlord and Tenant
under this Lease shall be construed and enforced according to the laws of the
State of Washington. Any actions or proceedings brought under this Lease, or
with respect to any matter arising under or out of this Lease, shall be brought
and tried only in courts located in the County of King, Washington (excepting
appellate courts).

 

7.28         Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, the “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

7.29         Time of the Essence. Time is of the essence of each and every
covenant herein contained.

 

7.30         Brokerage Commissions.

 

(A)         Landlord hereby warrants and represents to Tenant that Landlord has
not voluntarily incurred, on its behalf or on behalf of Tenant or on behalf of
both Landlord and Tenant, any obligation to pay a commission or finder’s fee to
any real estate broker or other person or entity in connection with this Lease,
other than Jones Lang LaSalle (Chris Hughes, Charlie Malley and Mark Flippo),
with which Landlord has a separate agreement with respect to the payment of a
commission in connection with this transaction. Landlord hereby agrees to
indemnify, defend and hold Tenant harmless from claims for any commission or
finders fee charges by any real estate broker or other person or entity
(including, without limitation, Jones Lang LaSalle (Chris Hughes, Charlie Malley
and Mark Flippo)) arising from an agreement, whether express or implied, between
Landlord and such broker or other person or entity or otherwise arising from the
conduct of Landlord.

 



 -30- 

 

 

(B)         Tenant hereby warrants and represents to Landlord that Tenant has
not voluntarily incurred, on its behalf or on behalf of Landlord or on behalf of
both Landlord and Tenant, any obligation to pay a commission or finder’s fee to
any real estate broker or other person or entity in connection with this Lease,
other than CBRE, Inc. (Jeff Jochums). Tenant hereby agrees to indemnify, defend
and hold Landlord harmless from claims for any commission or finders fee charges
by any real estate broker or other person or entity arising from an agreement,
whether express or implied, between Tenant and such broker or other person or
entity or otherwise arising from the conduct of Tenant.

 

7.31         Third Party Utilities Providers - Landlord. Landlord may in its
discretion contract with third party providers of electrical, telecommunications
and other utilities for the provision of services to the Building. If Landlord
enters into any such arrangement:

 

(A)         The fact of Landlord entering into any such arrangement shall not be
deemed to make any event over which Landlord otherwise does not have control be
deemed to be “within the control of Landlord” for the purposes of any Rent
abatement provisions of this Lease.

 

(B)         Landlord shall have no duty to Tenant in connection with any such
arrangement to secure a particular rates or levels of service.

 

(C)         Landlord may include the cost of negotiating any arrangement with
such provider as an element of Basic Operating Cost.

 

(D)         Landlord shall not be deemed to have assumed any duty of care or
other duty not expressly provide in this Lease with respect to the amount or
quality of such service, and if there is any interruption of such service due to
any cause that is not a cause covered by the indemnity obligations of Landlord
under this Lease, Tenant will look solely to the provider of such service for
any relevant claims and/or damages associated with such interruption.

 

7.32         Third Party Utilities Providers – Tenant. Any third party providers
of electrical, telecommunications or other utilities for the provision of
services to the Leased Premises shall, to the extent permitted by applicable
law, be subject to the prior approval of Landlord. In no event will Landlord be
required to make any alteration to the Building or enter into any agreement with
any such provider with respect to making Building facilities or Common Areas
available to such provider, unless Landlord is required to do so by applicable
law. Tenant will reimburse Landlord for Landlord’s costs of negotiating any
arrangement with any third party utility provider that is requested by Tenant
and that Landlord is either required to allow to provide services in the
Building by applicable law, or that Landlord approves under this Section.

 

7.33         Building Planning. Landlord shall have the right to relocate the
entire Leased Premises upon all of the following terms, covenants and
conditions:

 

(A)         Landlord shall have the right of relocation of the Leased Premises
on at least ninety (90) days’ written notice given to Tenant at any time during
the Term.

 

(B)         The relocated Leased Premises must be of substantially comparable
quality and size to the initial Leased Premises.

 

(C)         If Tenant has not occupied the Leased Premises, Landlord shall
reimburse Tenant for (1) the necessary and reasonable costs incurred by Tenant
in planning for the space in the initial Leased Premises which have been
previously approved by Landlord and have no benefit to Tenant on the relocated
floor; and (2) for such other costs as Tenant may incur as a direct result of
the relocation which have been previously approved by Landlord.

 

(D)         If Tenant is occupying the Leased Premises at the time Landlord
gives notice of any such relocation, Landlord shall pay the reasonable out of
pocket costs of moving Tenant, its property and equipment to the relocated
Leased Premises, as shown on third-party invoices, and shall, without cost or
expense to Tenant, improve the new Leased Premises with improvements
substantially similar to those located in the space Tenant is to vacate.

 



 -31- 

 

 

(E)         All of the other terms, covenants and conditions to the Lease shall
remain unchanged and in full force and effect, except that the Basic Lease
Information sheet shall be revised: (1) to identify the floor of the Leased
Premises after such relocation; and (2) to state the new Net Rentable Area, Base
Rent, Tenant’s Proportionate Share and Security Deposit relative to the
relocated Leased Premises.

 

7.34         ADA Compliance. Landlord and Tenant acknowledge that, in accordance
with the provisions of the Americans with Disabilities Act (the "ADA"),
responsibility for compliance with the terms and conditions of Title III of the
ADA may be allocated as between Landlord and Tenant. In this regard and
notwithstanding anything to the contrary contained in this Lease, Landlord and
Tenant agree that the responsibility for compliance with the ADA and state
disability access laws (including, without limitation, the removal of
architectural and communications barriers and the provision of auxiliary aids
and services to the extent required) shall be allocated as follows: (i) Tenant,
at its expense, shall be responsible for compliance with the provisions of Title
II and Title III of the ADA and state disability access laws applicable to the
Leased Premises, including without limitation, those arising as a result of
construction, renovations, alterations, and repairs made by Tenant within the
Leased Premises; and (ii) Landlord, at its expense, shall be responsible for
compliance with the provisions of Title III of the ADA and state disability
access laws for all exterior and interior areas of the Building not included
within the Leased Premises, unless arising as a result of construction,
renovations, alterations, and repairs made by Tenant within the Leased Premises,
in which case Tenant shall reimburse Landlord for the cost of such compliance
promptly upon demand. Landlord and Tenant shall each use reasonable efforts to
notify the other of any alteration to the Leased Premises which might impact
accessibility under federal and state disability access laws. Landlord agrees to
indemnify Tenant and hold Tenant harmless from and against any claims, damages,
costs, and liabilities arising out of Landlord's failure, or alleged failure, as
the case may be, to comply with the ADA or state disability access laws, to the
extent such compliance has been allocated to Landlord herein, which
indemnification obligation shall survive the expiration or termination of this
Lease if this Lease has not been terminated by reason of a default by Tenant.
Tenant agrees to indemnify Landlord and hold Landlord harmless from and against
any claims, damages, costs, and liabilities arising out of Tenant's failure, or
alleged failure, as the case may be, to comply with the ADA or state disability
access laws, to the extent such compliance has been allocated to Tenant herein,
which indemnification obligation shall survive the expiration or termination of
this Lease. Landlord and Tenant each agree that the allocation of responsibility
for ADA and state disability access law compliance shall not require Landlord or
Tenant to supervise, monitor or otherwise review the compliance activities of
the other with respect to its assumed responsibilities for ADA and state
disability access law compliance as set forth in this paragraph. Landlord shall,
in complying with the ADA and state disability access laws (to the extent such
compliance has been allocated to Landlord herein), be entitled to rely upon
representations made to, or information given to, Landlord by Tenant in regard
to Tenant's use of the Leased Premises, Tenant's employees, and other matters
pertinent to compliance with the ADA and state disability access laws. The
indemnity of Tenant set forth above shall apply as to any liability arising
against Landlord by reason of any misrepresentation or misinformation given by
Tenant to Landlord. The allocation of responsibility for ADA and state
disability access law compliance between Landlord and Tenant, and the
obligations of Landlord and Tenant established by such allocation, shall
supersede any other provisions of this Lease that may contradict or otherwise
differ from the requirements of this paragraph.

 

7.35         Parking. During the Term, for so long as Tenant shall comply with
the terms of this paragraph and the minimum number of spaces that Landlord has
agreed to provide hereunder shall not be reduced as provided in this Paragraph,
Landlord authorizes Tenant to use, free of charge, a minimum of sixteen (16)
unreserved, unassigned parking spaces (the “Minimum Spaces”) in the parking
facilities serving the Project (based upon 4.8 parking unreserved, unassigned
spaces per 1,000 square feet of Net Rentable Area in the Leased Premises). The
number of Minimum Spaces cannot be increased and may be reduced or eliminated if
Landlord is required to reduce the parking available at the Project under rules
and regulations promulgated by any governmental authority having jurisdiction
over the Project. The use of the parking facilities at the Project shall be
subject to (i) such terms and conditions and reasonable rules and regulations as
Landlord (or the operator of such parking facilities) may from time to time
establish; and (ii) such other conditions as may be imposed by any applicable
laws, ordinances, rules and regulations.

 

7.36         Option to Extend. Landlord grants to Tenant one (1) option (the
“Extension Option”) to extend the Term for a period of five (5) years (such
extension is referred to as the “Extended Term”), following the Term of the
Lease (the “Initial Term”). All the provisions of this Lease shall apply during
the Extended Term except for the amount of the Base Rent, any full or partial
abatement of Base Rent, and any provisions that require that any improvements be
constructed to the Leased Premises or any improvement allowance to be paid to
Tenant. The Base Rent for the Extended Term shall be the “Extension Rent.” The
“Extension Rent” means the then Fair Market Rent. The Extension Option is
further subject to the following terms and conditions:

 



 -32- 

 

 

(a)          Tenant must deliver its irrevocable written notice of Tenant’s
exercise of the Extension Option (“Exercise Notice”) to Landlord no earlier than
twelve (12) months and not less than nine (9) months prior to the expiration of
the Initial Term. Time is of the essence with respect to the time period during
which Tenant must deliver to Landlord its written notice of exercise and,
therefore, if Tenant fails to give Landlord its irrevocable written notice of
its exercise of the applicable Extension Option within the applicable time
period provided above, then such Extension Option shall expire and be of no
further force or effect.

 

(b)          If Tenant is in default under this Lease beyond any applicable
notice and cure period, this Lease has been assigned (other than to an
Affiliate) or any portion of the Leased Premises has been sublet (other than to
an Affiliate) at the date of delivery of Tenant’s notice of exercise to
Landlord, then such notice shall be of no effect and this Lease shall expire at
the end of the Initial Term. If Tenant is in default under this Lease beyond any
applicable notice and cure period on the last day of the Initial Term, then
Landlord may in its sole discretion elect to have Tenant’s exercise of the
applicable Extension Option be of no effect, in which case the Lease shall
expire at the end of the Initial Term.

 

(c)          Within twenty (20) days after Landlord’s receipt of the Exercise
Notice, Landlord shall provide Tenant with a notice stating Landlord’s
determination of the Extension Rent Landlord believes applicable to the Leased
Premises. Tenant shall have ten (10) days (the “Tenant’s Review Period”) after
receipt of Landlord’s notice of the new rental within which to accept such
Extension Rent. In the event Tenant fails to accept in writing such Extension
Rent proposed by Landlord then such proposal shall be deemed rejected, and
Landlord and Tenant shall attempt to agree upon the Extension Rent, using their
best good faith efforts. If Landlord and Tenant fail to reach agreement within
ten (10) business days following Tenant’s Review Period then such determination
shall be submitted to arbitration in accordance with subsections (1) through (5)
below (the “Arbitration Procedure”).

 

(1)         If the Landlord and Tenant do not mutually agree upon the Extension
Rent within the time period specified above, then, within ten (10) business days
after Tenant’s actual or deemed rejection of the Extension Rent proposed by
Landlord, Landlord and Tenant shall each appoint a single arbitrator who shall
by profession be a real estate broker who shall have been active over the ten
(10) year period ending on the date of such appointment in the leasing of
commercial office property similar in quality, location and use to the Building
in the Bellevue, Washington I-90 corridor submarket.

 

(2)         Such arbitrators shall agree on a third arbitrator to determine the
Extension Rent. The decision of the third arbitrator shall be limited solely to
the issue of whether the rental rate for the Leased Premises submitted by
Landlord’s arbitrator or Tenant’s arbitrator is the closest to the actual
Extension Rent for the Leased Premises as determined by the arbitrator selected
by them, taking into account the factors listed in the definition of Fair Market
Rent in this Lease.

 

(3)         The third arbitrator shall, within ten (10) days after his or her
appointment, schedule a meeting with the arbitrators appointed by both parties.
Each of Landlord’s and Tenant’s arbitrators shall submit their respective
opinions of the Extension Rent (including such detail as each such arbitrator
shall determine, in its discretion), in a sealed envelope to the third
arbitrator selected by the two arbitrators. Such arbitrator shall select either
the Extension Rent submitted by Tenant’s arbitrator or Landlord’s arbitrator
within three (3) business days after such meeting (provided such arbitrator
shall not consult with any party after submittal of the sealed envelopes) and
shall notify Landlord and Tenant of the Extension Rent as determined by such
arbitrator.

 

(4)         If the Landlord’s arbitrator and Tenant’s arbitrator fail to agree
upon and appoint an arbitrator, then the appointment of the arbitrator shall be
made within fifteen (15) days after such failure by the Presiding Judge of the
Superior Court, of the county where the Building is located or, if he or she
refuses to act, by any judge having jurisdiction over the parties.

 

(5)         The parties shall each pay their own arbitrators and the cost of the
third arbitrator shall be paid by Landlord and Tenant equally.

 



 -33- 

 

 

(d)          Landlord and Tenant shall, promptly after determination of the
Extension Rent, enter into an amendment to the Lease providing for the extension
of the Lease on all of the terms and conditions provided herein, except for the
amount of the Base Rent, any full or partial abatement of Base Rent, any market
concessions and any provisions that require that any improvements be constructed
to the Leased Premises or any improvement allowance to be paid to Tenant, with
the Extension Rent, as determined by the arbitrators or determined as otherwise
provided in this Lease, as the Base Rent for the Extended Term.

 

7.37         Energy Data. As required under SB 5854, the Building’s Energy Star
Portfolio Manager benchmarking data and ratings for the most recent continuously
occupied twelve (12) month period are attached hereto Exhibit E.

 

[NO FURTHER TEXT ON THIS PAGE]

 



 -34- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first written above.

 

“Landlord”

 

EASTGATE BELLEVUE HOLDINGS, LLC,

a Delaware limited liability company

 

By: Clarion Partners, LLC,     its Authorized Signatory  

 

By: /s/ Christina Hill         Name: Christina Hill         Title: Senior VP    
    “Tenant”       ITEX CORPORATION,   a Nevada corporation         By: /s/
Steven White         Name: Steven White         Its: CEO  

 



 -35- 

 